TABLE OF CONTENTS

Exhibit 10.1

 

 

ASSET PURCHASE AGREEMENT

BY AND AMONG

TV GUIDE MAGAZINE GROUP, INC.,

SAMPLE MEDIA, LLC

AND SOLELY WITH RESPECT TO SECTIONS 2.7, 6.2 AND 6.3

MACROVISION SOLUTIONS CORPORATION

OCTOBER 10, 2008

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

          Page    ARTICLE I       CERTAIN DEFINITIONS       ARTICLE II       THE
ACQUISITION    2.1    Assets and Liabilities    7 2.2    The Closing    10 2.3
   Purchase Price and Payment Terms    10 2.4    Further Assurances    12 2.5   
Procedures for Assets and Contracts Not Transferable    12 2.6    Payments
Post-Closing    13 2.7    Trademark License    13    ARTICLE III      
REPRESENTATIONS AND WARRANTIES OF THE COMPANY    3.1    Organization and Good
Standing    13 3.2    Subsidiaries    13 3.3    Corporate Authority Relative to
This Agreement; No Violation    13 3.4    Litigation    14 3.5    Taxes    14
3.6    Financial Statements    15 3.7    Absence of Liabilities    15 3.8   
Absence of Certain Changes or Events    15 3.9    Contracts    15 3.10   
Intellectual Property    16 3.11    Purchased Assets    17 3.12    Customers   
17 3.13    Suppliers    17 3.14    Compliance With Applicable Laws and Other
Regulations    18 3.15    Permits    18 3.16    Real Property    18 3.17   
Employees; Labor Matters    18 3.18    Environmental Matters    19 3.19    No
Additional Representations    20    ARTICLE IV       REPRESENTATIONS AND
WARRANTIES OF BUYER    4.1    Organization and Good Standing    20 4.2   
Corporate Authority Relative to this Agreement; No Violation    20 4.3   
Funding    21 4.4    Territory of the Business    21    ARTICLE V       COMPANY
COVENANTS    5.1    Access to Information    21 5.2    Maintenance of the
Business    21    ARTICLE VI       BUYER COVENANTS    6.1    Employee Matters   
23 6.2    Nonsolicitation    24

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

          Page 6.3    Noncompetition    24 6.4    Bulk Sales Laws    24   
ARTICLE VII       OTHER COVENANTS    7.1    Notification of Certain Matters   
25 7.2    Public Announcement    25 7.3    Confidentiality    25 7.4   
Satisfaction of Conditions Precedent    25 7.5    Antitrust Matters    25   
ARTICLE VIII       CONDITIONS TO CLOSING OF THE PURCHASE    8.1    Conditions to
the Parties’ Obligation to Effect the Acquisition    26 8.2    Additional
Conditions to Obligations of Buyer    26 8.3    Additional Conditions to
Obligations of the Company    27    ARTICLE IX       TERMINATION OF AGREEMENT   
9.1    Termination by Mutual Consent    28 9.2    Unilateral Termination    28
9.3    Effect of Termination    28    ARTICLE X       SURVIVAL OF
REPRESENTATIONS, INDEMNIFICATION AND REMEDIES; CONTINUING COVENANTS    10.1   
Survival    29 10.2    Indemnification by the Company    29 10.3   
Indemnification by Buyer    29 10.4    Third Party Claims    30 10.5    Limits
on Liability    30 10.6    Exclusive Remedy    31 10.7    Treatment of
Indemnification Payments    31    ARTICLE XI       CERTAIN TAX MATTERS    11.1
   Allocation of Consideration    31 11.2    Sales and Transfer Taxes    32 11.3
   Straddle Period Taxes    32 11.4    Tax Proceedings    32 11.5    Buyer’s
Post-Closing Tax Responsibilities    32 11.6    Cooperation on Tax Matters    33
   ARTICLE XII       MISCELLANEOUS    12.1    Governing Law    33 12.2   
Assignment; Binding Upon Successors and Assigns    33 12.3    Severability    33
12.4    Counterparts; Facsimile Signatures    33 12.5    Other Remedies    34
12.6    Amendments and Waivers    34 12.7    Expenses    34

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

          Page 12.8    Attorneys’ Fees    34 12.9    Notices    34 12.10   
Interpretation; Rules of Construction    35 12.11    Third Party Beneficiary
Rights    35 12.12    Entire Agreement    35 12.13    Waiver Of Jury Trial    35

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LIST OF EXHIBITS

 

Exhibit A    Purchased Assets Exhibit B    Trademark License Agreement Exhibit C
   Transition Services Agreement Exhibit D    Bill of Sale and Assumption
Agreement Exhibit E    Data License Agreement Exhibit F    Allocation

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
October 10, 2008 (the “Agreement Date”) by and among TV Guide Magazine Group,
Inc., a Delaware corporation (the “Company”) and Sample Media, LLC, a Delaware
limited liability company (“Buyer”), and solely with respect to Sections 2.7,
6.2 and 6.3, Macrovision Solutions Corporation (“Parent”). Each of the Company
and Buyer, and solely with respect to Sections 2.7, 6.2 and 6.3, Parent, may
hereafter be referred to as a “party” or collectively as “parties.”

RECITALS

A. The Company and its Subsidiaries are engaged, among other things, in the
business of publishing a weekly magazine in the United States, the content of
which is centered on TV-related news, feature stories, TV celebrity photos,
behind-the-scenes coverage, reviews and recommendations and national television
listings (the “Business”).

B. Buyer is interested in purchasing, and the Company is interested in selling,
the Business, including, without limitation, all of the Company’s right, title
and interest in, to and under certain assets, properties and rights of the
Business as set forth herein.

C. The parties desire that the Company sell, assign, transfer, convey and
deliver to Buyer, and that Buyer purchase from the Company, the Purchased Assets
(as defined below) that are owned by the Company, that the Company convey the
rights in the Licensed Assets (as defined below), and that Buyer assume from the
Company the Assumed Liabilities (as defined below), subject to the terms and
conditions set forth in this Agreement (the “Acquisition”).

D. Buyer and the Company desire to make certain representations, warranties,
covenants and agreements in connection with the Acquisition and to prescribe
various conditions to the Acquisition.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and conditions contained herein, the parties hereby agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

As used in this Agreement, the following terms shall have the meanings set forth
below. Unless indicated otherwise, all mathematical calculations contemplated
hereby shall be made to the fifth decimal place.

“affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, or is controlled by, or is under common control with,
such person.

“Applicable Law” means, collectively, all United States federal, state, local or
municipal laws, foreign laws, statutes, ordinances, regulations, and rules, and
all orders, writs, injunctions, awards, judgments and decrees applicable to the
assets, properties and business (and any regulations promulgated thereunder) of
the applicable company or entity.

“Assumed Contracts” means (i) all Contracts exclusively related to the Business
(excluding any Contracts with employees and excluding any Contracts related to
an Excluded Liability), including without limitation all Assumed Contracts set
forth on Exhibit A1, (ii) all Contracts that Buyer agrees to

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

assume in writing prior to the Closing, and (iii) all other Contracts relating
exclusively to the conduct or operation of the Business or to which any of the
Purchased Assets or Purchased Liabilities is subject which either are entered
into after the Agreement Date in the ordinary course of business in accordance
with the terms hereof, or which Buyer elects in writing to assume at Closing
including, in the clauses (i), (ii), and (iii), all rights to receive goods and
services purchased pursuant to such Contracts and all claims and rights to take
any other actions arising out of or relating to such Contracts or the Purchased
Assets, or in respect thereof.

“Balance Sheet” means the unaudited combined balance sheet of the Business as of
the Balance Sheet Date.

“Balance Sheet Date” means September 30, 2008.

“Buyer Ancillary Agreements” means, collectively, each certificate to be
delivered on behalf of Buyer by an officer or officers of Buyer at the Closing
pursuant to Article VIII and each agreement or document (other than this
Agreement) that Buyer is to enter into as a party thereto pursuant to this
Agreement.

“Closing” means the closing of the transactions necessary to consummate the
Acquisition.

“Closing Date” means the date on which the Closing shall occur, as specified by
the parties, which shall be no later than the second business day after the
satisfaction or waiver of the conditions set forth in Article VIII, or at such
other time and date as the parties hereto agree in writing, provided, however,
that the parties shall not be obliged to effect the Closing prior to December 1,
2008.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company Ancillary Agreements” means, collectively, each certificate to be
delivered on behalf of the Company by an officer or officers of the Company at
the Closing pursuant to Article VIII and each agreement or document (other than
the Agreement) that the Company is to enter into as a party pursuant to this
Agreement.

“Contract” means any written or oral legally binding contract, agreement,
instrument, arrangement, commitment, understanding or undertaking (including
leases, licenses, mortgages, notes, guarantees, sublicenses, subcontracts and
purchase orders).

“control” (including, with its correlative meanings, “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of management or policies of a person, whether
through the ownership of securities or partnership or other ownership interests,
by contract or otherwise.

“Disclosure Schedule” means the disclosure schedule dated as of the Agreement
Date and delivered by the Company to Buyer on the Agreement Date listing any
disclosures to be made pursuant to the representations and warranties of the
Company herein (each of which disclosures, in order to be effective, shall
clearly indicate the section and, if applicable, the subsection of Article III
to which it relates (unless and only to the extent the relevance to other
representations and warranties is clearly apparent from the actual text of the
disclosures without reference to further documentation), and each of which
disclosures shall also be deemed to be a representation and warranty made by the
Company under Article III hereof).

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Effective Time” means the time of the consummation of the Acquisition or such
later time as may be mutually agreed by Buyer and the Company.

“Encumbrance” means, with respect to any tangible or intangible asset, any
mortgage, deed of trust, encumbrance, pledge, charge, security interest, title
retention device, collateral assignment, adverse claim, restriction or other
encumbrance of any kind in respect of such asset (including any restriction on
the voting of any security, any restriction on the transfer of any security or
other asset, any restriction on the receipt of any income derived from any
asset, any restriction on the use of any asset and any restriction on the
possession, exercise or transfer of any other attribute of ownership of any
asset), including with respect to any security, any adverse claim or third party
right or interest, right of first refusal, preemptive right or restriction of
any nature, or other right of third parties, whether voluntarily incurred or
arising by operation of law, and including, without limitation, any agreements
to give any of the foregoing in the future, and any contingent sale or other
title retention agreement in the nature thereof. For purposes of clarification
only, an inability to sell a security without registering such security for sale
under the Securities Act or other federal or state securities laws shall not
represent an Encumbrance.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expiration Date” means 11:59 p.m. California time on the date that is twelve
(12) months following the Closing Date.

“GAAP” means United States generally accepted accounting principles, applied on
a consistent basis.

“GAAP Exceptions” means the following: (a) no accounting for income taxes;
(b) no accounting for Parent’s Employee Stock Purchase Plan; (c) not all
purchase accounting entries related to Parent’s purchase of Gemstar TV Guide
International, Inc. have been pushed down to the Business; and (d) not all
inter-company allocations have been recorded.

“Governmental Authority” means any United States or foreign governmental or
regulatory agency, commission, court, body, entity or authority.

“knowledge” means, with respect to any party to this Agreement, the actual
knowledge of a particular fact, circumstance, event or other matter in question
of the Chief Executive Officer, Chief Financial Officer and General Counsel (as
applicable) of such party.

“liabilities” means debts, liabilities and obligations, whether accrued or
fixed, absolute or contingent, matured or unmatured, determined or determinable,
known or unknown, including those arising under any law, action or governmental
order and those arising under any Contract.

“Material Adverse Effect” when used in connection with an entity or business
means any change, event, circumstance, condition or effect that is, individually
or in the aggregate, materially adverse in relation to the condition (financial
or otherwise), assets (including intangible assets), liabilities, business,
operations or results of operations of such entity and its subsidiaries, taken
as a whole; provided, however, that in no event shall any of the following be
taken into account in determining whether there has been or will be a Material
Adverse Effect with respect to an entity or business: (i) any effect resulting
directly from the entity taking an action expressly required to be taken by it
pursuant to the terms and conditions of this Agreement, (ii) with respect to the
Company or the Business, any effect resulting from a change in the industry in
which the Company or the Business operates or in the worldwide economy generally
which does not effect the Company or the Business in a disproportionate manner
relative to other participants in the industry, (iii) any adverse effect
resulting from any change in Applicable Law or

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in accounting requirements or principles required under GAAP, (iv) any failure
to meet internal revenue or earnings projections, which failure shall have
occurred in the absence of a material deterioration in the business or financial
condition of such entity that would otherwise constitute a Material Adverse
Effect but for this clause (iv), (v) any effect resulting from changes in law,
rules or regulations applicable to such entity or its operations or business,
(vi) any effect resulting from any acts of terrorism, war or natural disaster,
or (vii) any effect resulting from or relating to the announcement, negotiation,
execution or performance of this Agreement or the transactions contemplated
hereby.

“Material Assumed Contract” means the Assumed Contracts set forth on the
Schedule 3.9(a).

“Net Working Capital” means (A) the Business’ combined total current assets (as
defined by GAAP) as of the Closing Date, excluding any inter-company payables or
receivables and further excluding any cash clearing accounts linked to a Company
affiliate’s bank account and calculated in accordance with GAAP, subject to GAAP
Exceptions, and in a manner consistent with prior month-end unaudited combined
balance sheets (to the extent consistent with GAAP, subject to GAAP Exceptions),
less (B) the Business’ combined total current liabilities (as defined by GAAP)
as of the Closing Date, excluding any inter-company payables or receivables,
further excluding any cash clearing accounts linked to a Company affiliate’s
bank account and further excluding any deferred subscriber liability and
calculated in accordance with GAAP, subject to GAAP Exceptions, and in a manner
consistent with prior month-end unaudited combined balance sheets (to the extent
consistent with GAAP, subject to GAAP Exceptions).

“Net Working Capital Decrease” means the amount by which the Net Working Capital
is less than $14,700,000.

“Net Working Capital Increase” means the amount by which the Net Working Capital
is greater than $14,700,000.

“Permitted Encumbrances” means (A) statutory Encumbrances for taxes that are not
yet due and payable; (B) statutory Encumbrances to secure obligations to
landlords, lessors or renters under leases or rental agreements; (C) deposits or
pledges made in connection with, or to secure payment of, workers’ compensation,
unemployment insurance or other social security or similar programs mandated by
Applicable Law; (D) statutory Encumbrances in favor of carriers, repairers,
servicers, bailees, warehousemen, mechanics and materialmen, to secure claims
for labor, materials or supplies and other like Encumbrances; (E) any minor
imperfection of title or similar Encumbrances, charges or encumbrances which
individually or in the aggregate with other such Encumbrances, charges and
encumbrances does not impair the value of the property subject to such
Encumbrance, charge or encumbrance or the use of such property by the Company or
its Subsidiaries; or (F) any security interest in the assets of the Company and
its Subsidiaries securing the guarantees by the Company and the Company’s
Subsidiaries of the obligations under the Credit Agreement dated as of May 2,
2008 (the “Credit Agreement”) among Parent, Macrovision Corporation, the
Guarantors Party thereto, the Lenders named therein and JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent; provided, however, that
(F) shall be a considered a Permitted Encumbrance only prior to the Closing
Date, by which time such security interest must be removed with respect to the
Purchased Assets and the Licensed Assets which shall be conveyed free and clear
of such security interest.

“Person” means any individual, corporation, company, limited liability company,
partnership, limited liability partnership, trust, estate, proprietorship, joint
venture, association, organization, entity or Governmental Authority.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Promissory Note” means that certain unsecured promissory note of Buyer, to be
issued to the Company or its designee, with all interest at the rate of three
percent (3%) per annum and (i) one million dollars ($1,000,000) principal and
interest thereon due upon the ealier of (a) Buyer’s payment (or determination
not to pay) to Retained Employees the second half of fiscal year 2008 bonuses or
(b) March 31, 2009, and (ii) all remaining principal and interest thereunder to
be deferred to the maturity date of December 31, 2014, in the aggregate
principal amount of nine million five hundred thousand dollars ($9,500,000) less
the aggregate amount of any Severance Obligations incurred by the Company
related to the termination of any Employee of the Business on or prior to the
Closing Date.

“Securities Act” means the Securities Act of 1933, as amended.

“Severance Obligations” means any cash severance payments paid by the Company to
any Employee who is listed on the revised Schedule 3.17(a) to be delivered from
the Company to Buyer pursuant to Section 6.1(a) and who does not become a
Retained Employee on or prior to the Closing Date, which payments are made
pursuant to the Company’s legal commitments to such Employees as existing on the
date of this Agreement in connection with the Company’s termination of such
Employees on or prior to the Closing Date.

“Subsidiary” means, with respect to any other party, any corporation or other
organization, whether incorporated or unincorporated, of which (i) such party or
any other Subsidiary of such party is a general partner (excluding partnerships,
the general partnership interests of which held by such party or any Subsidiary
of such party do not have a majority of the voting interest in such partnership)
or (ii) at least a majority of the securities or other interests having by their
terms ordinary voting power to elect a majority of the board of directors or
others performing similar functions with respect to such corporation or other
organization or a majority of the profit interests in such other organization is
directly or indirectly owned or controlled by such party or by any one or more
of its Subsidiaries, or by such party and one or more of its Subsidiaries.

“Tax” (and, with correlative meaning, “Taxes”) means (A) any net income,
alternative or add-on minimum tax, gross income, gross receipts, sales, use,
value-added, ad valorem, transfer, franchise, profits, license, withholding,
payroll, employment, excise, severance, stamp, occupation, premium, property,
environmental or windfall profit tax, custom duty and import and export taxes,
provincial health insurance plan premiums, employer health tax, United States or
other government pension plan contributions, employment insurance premiums,
workman’s compensation and other payroll taxes, deductions at source,
non-resident withholding, social service provincial sales and goods and services
taxes, including estimated taxes, countervail and anti-dumping fees and taxes,
all licenses and registration fees, escheat, any related penalties, or other
tax, governmental fee or other like assessment, reassessment or charge, duties,
impositions and liabilities of any kind whatsoever, together with any interest
or any penalty, addition to tax or additional amount imposed by any Governmental
Authority responsible for the imposition of any such tax, (B) any liability for
the payment of any amounts of the type described in clause (A) of this sentence
as a result of being a member of an affiliated, consolidated, combined, unitary
or aggregate group for any taxable period, and (C) any liability for the payment
of any amounts of the type described in clause (A) or (B) of this sentence as a
result of being a transferee of or successor to any Person or as a result of any
express or implied obligation to indemnify any other Person.

“Tax Return” means any return, report or similar filing (including the attached
schedules) required to be filed with respect to Taxes, including any information
return, claim for refund, amended return or declaration of estimated Taxes.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Index of Other Defined Terms

 

Defined Terms

  

Section Reference

Accounts Payable

   2.1(c)(vi)

Acquisition

   Recital

Action

   3.4

Agreement

   Preamble

Agreement Date

   Preamble

Allocation

   11.1(a)

Antitrust Laws

   7.5

Assumed Liabilities

   2.1(c)

Bankruptcy and Equity Exception

   3.3(a)

Bill of Sale

   8.2(d)

Business

   Recitals

Business Properties

   3.16

Buyer

   Preamble

Buyer Field of Use Restrictions

   3.11

Buyer Indemnitee

   10.2

Cash Purchase Price

   2.3(a)

Claim Notice

   10.4(a)

Closing Loan

   8.2(h)

Closing Statement

   2.3(c)(i)

Company

   Preamble

Company Benefit Plans

   3.17(c)

Company Foreign Plans

   3.17(c)

Company Indemnitee

   10.3

Company IP

   3.10(c)

Company Specified Approvals

   3.3(b)

Confidentiality Agreement

   5.1

Confirmation Certificate

   2.3(c)(ii)

Consents

   2.5

Credit Agreement

   Article I – definition of “Permitted Encumbrances”

Data License Agreement

   8.2(g)

Dispute Notice

   2.3(c)(ii)

Employees

   3.17(a)

End Date

   9.2(b)

environment

   3.18(c)

Environmental Law

   3.18(c)

ERISA

   3.17(c)

Excluded Assets

   2.1(b)

Excluded Liabilities

   2.1(d)

Final Allocation

   11.1(b)

Financial Statements

   3.6

Indemnifiable Claim

   10.4(a)

Indemnitee

   10.4(a)

Indemnitor

   10.4(a)

Independent Accountant

   2.3(c)(iv)

Independent Contractors

   3.17(b)

Intellectual Property

   3.10(a)

Interim Financial Statements

   3.6

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Key Employee Agreement

   6.6

Licensed Assets

   2.1(b)

Losses

   10.2

Materials of Environmental Concern

   3.18(c)

Parent

   Preamble

party or parties

   Preamble

Permits

   3.15(a)

Purchased Assets

   2.1(a)

Registered Company Proprietary Rights

   3.10(b)

release

   3.18(c)

Retained Employee or Retained Employees

   6.1(a)

Review Period

   2.3(c)(ii)

Significant Customers

   3.12

Significant Suppliers

   3.13

Start Date

   6.1(a)

Straddle Period Tax

   11.3

Tax Proceeding

   11.4

Threshold Amount

   10.5

Trademark License Agreement

   2.7

Transfer Taxes

   11.2

Transition Services Agreement

   8.2(c)

ARTICLE II

THE ACQUISITION

2.1 Assets and Liabilities.

(a) Purchased Assets. Upon the terms and subject to the conditions of this
Agreement, as of the Closing, Buyer shall purchase from the Company, and the
Company shall sell, assign, transfer, convey and deliver to Buyer, free and
clear of all Encumbrances other than Permitted Encumbrances, all of the
Company’s right, title and interest in, to and under the assets (i) exclusively
used or held for use in the operation of the Business, or (ii) otherwise
described on Exhibit A (collectively the “Purchased Assets”), including without
limitation the following assets:

(i) the Assumed Contracts;

(ii) all Intellectual Property used or held for use exclusively in the Business,
including without limitation the assets set forth on Exhibit A2;

(iii) all fixed assets, furniture, equipment, computers, computer equipment and
other tangible property used or held for use primarily in the Business,
including without limitation those set forth on Exhibit A3;

(iv) copies of all subscriber, prospects and vendors lists used or held for use
in the Business;

(v) copies of business, accounting, and financial records used or held for use
in the operation of the Business as set forth in the Transition Services
Agreement (as defined below);

(vi) all accounts receivable of the Business as of the Closing Date;

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(vii) all paper inventory used or held for use in the Business, as of the
Closing Date;

(viii) all advertising insert orders and advertising contracts exclusively
related to the Business, in effect as of the Closing Date;

(ix) all customer subscriptions to TV Guide Magazine, in effect as of the
Closing Date;

(x) all of the Company’s right, title and interest to content (textual,
photographic or other) as published in TV Guide Magazine since its inception,
provided, that listings data shall not be considered Purchased Assets;

(xi) all physical copies of TV Guide Magazines and all other archived materials
stored in the archive room at the offices of the Company in Radnor,
Pennsylvania, provided, that the Purchased Assets shall not include one physical
copy of each edition (to the extent there is more than one available) of TV
Guide Magazines and one copy of other archived materials (to the extent there is
more than one available); and

(xii) all pre-paids and deposits to the extent relating to the Business as of
the Closing Date, including without limitation postage and premiums, provided,
that the Letter of Credit for the New York City facility shall not be considered
a Purchased Asset.

(b) Excluded Assets. The Company shall not sell, assign, transfer, convey or
deliver to Buyer hereunder, and Buyer shall not purchase hereunder, any assets
of the Company or the Company’s business of whatever nature whether presently in
existence or arising hereafter, except for the Purchased Assets, and any such
assets other than Purchased Assets, are herein referred to as “Excluded Assets”.
However, the Company hereby grants Buyer certain rights to the Excluded Assets
listed in Schedule 2.1(b) (the “Licensed Assets”) which rights are also
described in Schedule 2.1(b). THE LICENSED ASSETS ARE LICENSED TO BUYER “AS IS”
WITHOUT WARRANTY OF ANY KIND (EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES MADE
IN SECTIONS 3.10(b) AND 3.11 OF THIS AGREEMENT, WHICH, BY THEIR TERMS EXPRESSLY
APPLY TO THE LICENSED ASSETS), AND EXCEPT FOR SUCH EXPRESS REPRESENTATIONS AND
WARRANTIES, THE COMPANY DISCLAIMS ALL WARRANTIES PERTAINING THERETO, WHETHER
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.

(c) Liabilities Assumed by Buyer. Upon the terms and subject to the conditions
of this Agreement, and in reliance on the representations, warranties, covenants
and agreements made by the Company herein, effective as of the Closing Date,
Buyer shall assume and be obligated pursuant to this Agreement to pay when due,
perform or discharge only the debts, claims, liabilities, obligations and
expenses described below and on Schedule 2.1(c) (collectively, the “Assumed
Liabilities”):

(i) (A) the deferred subscriber liability; and (B) executory obligations arising
from the Assumed Contracts which are to be performed after the Closing Date;
provided, however, that Buyer shall not assume any (x) liability of any nature
related to any Excluded Liabilities, (y) obligations arising from any Contracts
attributable or relating to the Business, the rights to which are not, for any
reason, assigned to Buyer as required pursuant to the terms of this Agreement,
or (z) liabilities arising from the breach of any Assumed Contracts by the
Company or its affiliates occurring prior to the Closing Date, excluding,
however, liabilities arising from any continuation of such breach by Buyer after
the Closing Date;

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) Transfer Taxes in accordance with Section 11.2;

(iii) all Liabilities in connection with, arising under or pursuant to, the
Company IP (as defined below) comprising a portion of the Purchased Assets,
occurring after the Closing Date;

(iv) all Liabilities of the Company with respect to accrued vacation and
severance, if any, of all the Retained Employees to the extent included in the
Net Working Capital on the Closing Statement;

(v) Liabilities of the Company to accept returns or to provide product warranty
services with respect to customers of the Business, regardless of when the
products or services associated with the Business were purchased;

(vi) all current trade accounts payable, current accrued expenses and other
current liabilities, in each case existing as of the Closing, in each case to
the extent related to the Business arising in the ordinary course of business
consistent with past practice and calculated in accordance with GAAP and
included on the Closing Statement (as defined below) (the “Accounts Payable”);

(vii) all agency subscriber liability, whether or not reflected on the Balance
Sheet; and

(viii) all purchase orders exclusively related to the Business issued in the
ordinary course of business to vendors which have not yet been invoiced by the
vendors.

Notwithstanding anything set forth above, the Assumed Liabilities shall not
include any Excluded Liabilities.

Buyer shall indemnify the Company with respect to the Assumed Liabilities in
accordance with Article X. The Company shall retain (and thereafter pay,
perform, discharge or otherwise satisfy in accordance with their respective
terms, and indemnify Buyer with respect thereto in accordance with Article X
hereof), all other liabilities not specifically identified above and/or on
Schedule 2.1(c).

(d) Excluded Liabilities. Except as set forth in Schedule 2.1(c) or any other
express provision of this Agreement, Buyer shall not assume or otherwise become
obligated to pay when due, perform or discharge any debts, claims, liabilities,
obligations, damages or expenses of the Company or its affiliates (whether known
or unknown, contingent or absolute, or arising before, on or after the Closing
Date), including, without limitation, any (i) liability for Taxes relating to
operation of the Business through Closing Date (other than Transfer Taxes and
any Taxes that are otherwise expressly attributed to or assumed by Buyer
pursuant to this Agreement); (ii) obligations under Contracts of the Company or
its affiliates not constituting Assumed Contracts; (iii) payment of any amounts
pursuant to retention, stay bonus or similar agreements entered into prior to
the Closing by the Company or its affiliates; (iv) obligations of the Company or
its affiliates incurred in connection with the Company’s operation of business
activities other than the Business; (v) obligations related to intellectual
property infringement claims arising from the ownership of any of the Purchased
Assets or Licensed Assets or the operation of the Business prior to the Closing
Date; (vi) obligations with respect to being a member or part of the Company’s
control group or affiliated group, or by virtue of being owned or controlled by
the Company or its affiliates, under ERISA, or with respect to discrimination,
wrongful termination or other employee

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

claims the underlying facts of which relate to the pre-Closing period;
(vii) obligations with respect to formerly leased or owned real properties;
(viii) obligations with respect to offsite disposal of hazardous substances;
(ix) any liability or obligation of the Company or its affiliates arising out of
or relating to the execution and delivery of this Agreement, including any claim
for payment of fees and/or expenses of a broker, finder or investment banker in
connection with the origination, negotiation, execution or consummation of this
Agreement based upon any alleged agreement between the claimant and the Company
or its affiliates; (x) any liabilities or obligations of the Company or its
affiliates for indebtedness other than Assumed Liabilities; (xi) any liability
or obligation relating to any Excluded Asset; (xii) any accrued expenses (to the
extent not included in the definition of Accounts Payable); (xiii) any severance
not reflected in the Net Working Capital on Closing Statement (for the avoidance
of doubt, not affecting Buyer’s obligations with respect to Closing Severance
Obligations under this Agreement); (xiv) any obligation or liability to any
employees other than the Retained Employees and any obligation or liability
under any Company Benefit Plan; (xv) obligations with respect to any Actions (as
defined below) pending or threatened prior to the Closing Date or arising from
the operation of the Business prior to the Closing Date; (xvi) any intercompany
liabilities to Parent, the Company or any of their affiliates; (xvii) any
obligation or liability whatsoever other than the Assumed Liabilities; and
(xviii) those items set forth on Schedule 2.1(d) (collectively, the “Excluded
Liabilities”).

2.2 The Closing. Subject to the terms and conditions of this Agreement, the
Closing shall take place at the offices of Cooley Godward Kronish LLP, 3175
Hanover Street, Palo Alto, California, on the Closing Date.

2.3 Purchase Price and Payment Terms.

(a) At the Closing, Buyer shall (i) purchase from the Company the Purchased
Assets and the rights to the Licensed Assets, (ii) assume the Assumed
Liabilities, (iii) pay to Company an aggregate purchase price for the Purchased
Assets and the rights granted to the Licensed Assets of one dollar ($1) (the
“Cash Purchase Price”) and (iv) deliver the Promissory Note against payment to
Buyer of the Closing Loan.

(b) Post-Closing Adjustments.

(i) Within forty-five (45) days after the Closing Date, Buyer shall cause to be
prepared and delivered to the Company a statement setting forth Buyer’s
calculation of the Net Working Capital as of the Closing Date, which statement
shall include all known adjustments required in a year-end closing of the books
and shall be prepared in accordance with GAAP, subject to GAAP Exceptions, and a
manner consistent with prior month-end unaudited combined balance sheets (to the
extent consistent with GAAP, subject to GAAP Exceptions) (the “Closing
Statement”). The Company shall cooperate as reasonably requested in connection
with the preparation of the Closing Statement.

(ii) The Company shall have thirty (30) days following the date of delivery by
Buyer to the Company of the Closing Statement (such 30-day period, the “Review
Period”) to provide Buyer with a written certificate confirming that the Net
Working Capital is correct as set forth on the Closing Statement (the
“Confirmation Certificate”) or notifying Buyer in writing of any good faith
reasonable objections to the calculation of the Net Working Capital as set forth
on the Closing Statement (a “Dispute Notice”), setting forth a reasonably
specific and detailed description of such objections. During the Review Period,
the Company shall be permitted to review Buyer’s working papers related to the
preparation of the Closing Statement and determination of the Net Working
Capital. If a Confirmation Certificate is delivered by the Company pursuant to
this Section 2.3(c)(ii), then the Net Working Capital calculated by Buyer in
connection with the preparation of the Closing Statement shall be deemed to be
final and binding on the parties to this Agreement.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) If, within the Review Period, the Company shall object to the Closing
Statement or Buyer’s calculation of the Net Working Capital as reflected in the
Dispute Notice, a representative of Buyer, on the one hand, and the Company, on
the other, shall attempt in good faith to resolve any such objections within ten
(10) business days following the receipt by Buyer of the Dispute Notice.

(iv) If the Company and Buyer shall be unable to resolve any such dispute within
the ten (10) business day period, the Company and Buyer (either together or
separately) shall be entitled to submit the dispute to a mutually agreed upon
independent accounting firm (the “Independent Accountant”) for review and
resolution of all matters (but only such matters) which remain in dispute, and
the Independent Accountant shall make a final determination of the Net Working
Capital to the extent such amount is in dispute, in accordance with the
guidelines and procedures set forth in this Agreement. Each of the Company, on
the one hand, and Buyer, on the other hand, shall, and shall cause their
respective officers, directors, employees, and representatives to, provide full
cooperation to the Independent Accountant. The Independent Accountant shall
(i) act in its capacity as an expert and not as an arbitrator, (ii) limit its
review to such items and calculations as were addressed in the Dispute Notice
that have not been resolved by the parties and any factual or mathematical
errors contained in the information provided to or by Buyer and (iii) be
instructed to reach its conclusions regarding any such dispute within thirty
(30) days after its appointment and provide a written explanation of its
decision. In resolving any matters in dispute, the Independent Accountant may
not assign a value to any item in dispute greater than the greatest value for
such item assigned by Buyer, on the one hand, or the Company, on the other hand,
or less than the smallest value for such item assigned by Buyer, on the one
hand, or the Company, on the other hand. The Independent Accountant’s
determination will be based solely on presentations by Buyer and the Company
which are in accordance with the guidelines and procedures set forth in this
Agreement (i.e., not on the basis of an independent review). The Closing
Statement and the determination of the Net Working Capital shall become final
and binding on the parties on the date the Independent Accountant delivers its
final resolution in writing to the parties. The fees and expenses of the
Independent Accountant shall be paid by the party determined by the Independent
Accountant to be the non-prevailing party in connection with the dispute;
provided, however, that if the Independent Accountant shall determine in its
reasonable discretion that neither party shall be the non-prevailing party, then
such fees and expenses shall be borne in equal proportions by the Company and
Buyer.

(v) If the Company does not deliver a Dispute Notice within the Review Period,
the Closing Statement (together with Buyer’s calculation of the Net Working
Capital set forth on the Closing Statement) shall be deemed to have been
accepted by all of the parties to this Agreement. In the event that the Company
delivers a Dispute Notice in accordance with the provisions above and the
Company and Buyer are able to resolve such dispute by mutual agreement, the
Closing Statement, together with the calculation of the Net Working Capital, to
the extent modified by the mutual agreement of such parties, shall be deemed to
have been accepted by all of the parties to this Agreement. In the event that
the Company delivers a Dispute Notice in accordance with the provisions set
forth above and the Company and Buyer are unable to resolve such dispute by
mutual agreement, the determination of the Independent Accountant shall be final
and binding on the parties, and the Closing Statement, together with the
calculation of the Net Working Capital, to the extent modified by the
Independent Accountant, shall be deemed to have been accepted by all of the
parties to this Agreement.

(vi) In the event of a Net Working Capital Decrease, the Company shall deliver
to Buyer such amount by wire transfer of immediately available funds to such
accounts as Buyer specifies in written instructions to the Company within thirty
(30) days following the final determination of such amount pursuant to this
Section 2.3(c). Notwithstanding the above, such amount shall be paid within 180
days after the Closing Date.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(vii) In the event of a Net Working Capital Increase, Buyer shall deliver to the
Company such amount by wire transfer of immediately available funds to such
accounts as the Company specifies in written instructions to Buyer within thirty
(30) days following the final determination of such amount pursuant to this
Section 2.3(c). Notwithstanding the above, such amount shall be paid within 180
days after the Closing Date.

2.4 Further Assurances. If, at any time before or after the Closing, any of the
parties hereto reasonably believes or is advised by their attorneys that any
further instruments, deeds, assignments or assurances are reasonably necessary
to consummate the Acquisition or to carry out the purposes and intent of this
Agreement at or after the Closing, then the Company and Buyer, their respective
officers and directors shall execute and deliver all such proper deeds,
assignments, instruments and assurances and do all other things reasonably
necessary to consummate the Acquisition and to carry out the purposes and intent
of this Agreement.

2.5 Procedures for Assets and Contracts Not Transferable. Notwithstanding
anything to the contrary contained in this Agreement, to the extent that the
sale, conveyance, transfer, assignment or delivery or attempted sale,
conveyance, transfer, assignment or delivery to the Buyer of any Purchased Asset
is prohibited by Applicable Law or would require any governmental or third-party
authorizations, approvals, consents or waivers (collectively, the “Consents”) or
would constitute a breach or would in any way adversely affect the rights of the
Buyer to any Purchased Asset, each of the Company and Buyer shall use its, and
shall cause its Subsidiaries and affiliates to use their respective,
commercially reasonable efforts to obtain such Consents prior to the Closing and
if any such Consents shall not have been obtained prior to the Closing, this
Agreement shall not constitute an agreement to sell, convey, transfer, assign or
deliver (or a sale, conveyance, transfer, assignment or delivery of) such
Purchased Asset if any of the foregoing would constitute a breach of Applicable
Law or the rights of any third party; provided, however, that, subject to the
satisfaction or waiver of the conditions set forth in this Agreement, the
Closing shall occur notwithstanding the foregoing on the terms set forth herein;
provided further, however, that the Company shall not be relieved of its
obligation to sell, convey, transfer, assign and deliver, and the Buyer of its
obligation to purchase, such Purchased Assets. Following the Closing, the
parties shall use their commercially reasonable efforts and shall cooperate with
each other to obtain promptly such Consents. If such Consent is obtained, the
Company shall, and shall cause its Subsidiaries and Affiliates to, promptly
convey, transfer, assign and deliver, or cause to be conveyed, transferred,
assigned and delivered, such Purchased Asset to Buyer. In the interim, with
respect to any Assumed Contracts that have not been transferred due to lack of
third party consent, the Company shall enforce the rights thereunder (and shall
make extensions or modifications thereto) at Buyer’s direction and expense, and
shall either direct that payments thereunder be made directly to Buyer or else
shall promptly, and no later than five (5) business days after the Company’s
receipt, remit to Buyer payments made to the Company thereunder, and Buyer shall
perform the obligations thereunder, with such assistance from the Company as may
be reasonably necessary. The Company and the Buyer shall cooperate in like
manner with respect to any Contract relating to the Business which was not
assigned to Buyer because of a shared use by the Company or its affiliates,
except for the Contracts that are addressed in the Transition Services Agreement
(as defined below), until such time as the Company and Buyer may each put in
place their own separate contractual arrangements. The provisions of this
Section 2.5 shall not in any way limit the Buyer’s rights under this Agreement
in the event that the conditions to Closing are not satisfied.

2.6 Payments Post-Closing. If, following the Closing Date, the Company or any of
its affiliates receives any payment or other proceeds (including the benefit of
a mistaken payment) (i) relating to any Purchased Assets, or (ii) relating to
the conduct or operation of the Business after the Closing Date, the Company
shall, and shall cause its affiliates to, promptly remit to the Buyer the amount
of any such payments to the extent relating to the Purchased Assets or
exclusively from the conduct or operation of the Business.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.7 Trademark License. Effective as of the Closing, Parent and/or its
appropriate Subsidiaries will grant to Buyer a trademark license and other
related rights set forth in the Trademark License Agreement in substantially the
form attached hereto as Exhibit B (the “Trademark License Agreement”).

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Subject to the disclosures set forth in the Disclosure Schedule, the Company
represents and warrants to Buyer that the statements contained in this Article
III are true and correct on and as of the Agreement Date (except to the extent
expressly made as of an earlier date, in which case such statements are true and
correct as of such date):

3.1 Organization and Good Standing. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware. The Company has all requisite corporate power and corporate
authority to own, operate and lease its properties and to carry on the Business.
With respect to the Business, the Company is duly qualified or licensed to do
business, and is in good standing, in each jurisdiction where the character of
the properties owned, leased or operated by it or the nature of its activities
makes such qualification or licensing necessary, and where failure to be so
qualified or licensed could not reasonably be expected to result in a Material
Adverse Effect on the Company.

3.2 Subsidiaries. Each Subsidiary of the Company is identified on Section 3.2 of
the Disclosure Schedule, together with a listing of the jurisdiction in which
each such Subsidiary is organized. Each such Subsidiary is an entity duly formed
or organized, validly existing and in good standing under the laws of the
jurisdiction in which it was formed or organized. With respect to the Business,
each such Subsidiary has all requisite corporate power and corporate authority
to own, operate and lease its properties and to carry on its business as now
being conducted and is duly qualified or licensed to do business, and is in good
standing, in each jurisdiction where the character of the properties owned,
leased or operated by it or the nature of its activities makes such
qualification or licensing necessary and where failure to be so qualified or
licensed could not reasonably be expected to result in a Material Adverse Effect
on the Company and its Subsidiaries taken as a whole.

3.3 Corporate Authority Relative to This Agreement; No Violation.

(a) The Company has all requisite corporate power and corporate authority to
enter into, execute, deliver and perform its obligations under this Agreement
and to consummate the Acquisition. The execution, delivery and performance by
the Company of this Agreement and the Company Ancillary Agreements, have been
duly and validly approved and authorized by the Company and constitutes, or when
executed and delivered will constitute, the valid and binding agreements of the
Company, enforceable against the Company in accordance with their respective
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles (the “Bankruptcy and Equity
Exception”).

(b) The execution, delivery and performance by the Company of this Agreement and
the Company Ancillary Agreements and the consummation of the Acquisition by the
Company does not and will not require any consent, approval, authorization or
permit of, action by, filing with or notification to any Governmental Authority
other than the consents and/or notices set forth on Section 3.3(b) of the
Disclosure Schedule (the “Company Specified Approvals”), and other than any
consent, approval, authorization, permit, action, filing or notification the
failure of which to make or obtain would not (A) have a Material Adverse Effect
on the Company or (B) prevent or materially delay the consummation of the
Acquisition.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Assuming receipt of or compliance with the Company Specified Approvals, the
execution, delivery and performance by the Company of this Agreement and the
consummation by the Company of the Acquisition and the other transactions
contemplated hereby do not and will not, (x) contravene or conflict with the
organizational or governing documents of the Company or any of its Subsidiaries,
(y) contravene or conflict with or constitute a material violation of any
provision of any Applicable Law binding upon or applicable to the Company or any
of its Subsidiaries or any of the Purchased Assets, or (z) result in any
material violation of, or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of any material obligation or to the loss of a material benefit
under, any loan, guarantee of indebtedness or credit agreement, note, bond,
mortgage, indenture, lease or agreement binding upon the Company or any of its
Subsidiaries or result in the creation of any Encumbrance (other than Permitted
Encumbrances) upon any of the Purchased Assets of the Company or any of its
Subsidiaries.

3.4 Litigation. There is no (a) outstanding judgment, order, decree, award,
stipulation or injunction of any Governmental Authority against the Company
which seeks to or is reasonably likely to have the effect of preventing the
Company from consummating the Acquisition, or (b) action, suit, arbitration or
hearing, whether civil, criminal or administrative (“Action”) (i) pending or
threatened against the Company, (ii) pending or threatened against Parent and
relating to the Business or (iii) which would be reasonably likely to impair the
Company’s ability to consummate the Acquisition.

3.5 Taxes.

(a) The Purchased Assets are not subject to any liens for Taxes, except liens
for Taxes not yet due, and Buyer will not become directly or indirectly liable
for, and no lien, claim or encumbrance will be placed upon the Purchased Assets
with respect to, (i) any Taxes attributable to the ownership or use of the
Purchased Assets with respect to periods prior to and including the Closing Date
or (ii) any other Taxes attributable to the actions or activities of the Company
on or prior to the Closing Date, in each case other than Transfer Taxes as
provided in Section 11.2.

(b) (i) All Tax Returns required to be filed in connection with the Business
have been timely filed and all such filed Tax Returns are complete and accurate
in all material respects; (ii) the Company and each of its Subsidiaries have
paid all Taxes shown as due on such Tax Returns; (iii) neither the Company nor
any of its Subsidiaries has any material liability for Taxes of any Person
(other than the Company or such Subsidiaries) pursuant to any Tax allocation or
sharing agreement, under Treasury Regulations Section 1.1502-6 (or any similar
provision of state, local or foreign law), as a transferee or successor, or
otherwise; and (iv) as of the Agreement Date, there are not pending or, to the
knowledge of the Company, threatened in writing, any audits, examinations,
investigations or other proceedings in respect of Taxes of any of the Purchased
Assets, and neither the Company nor any of its Subsidiaries has given any
currently effective waiver of any statute of limitations in respect of Taxes nor
are there any currently effective waivers of any statutes of limitations of
Taxes in respect of any of the Purchased Assets.

3.6 Financial Statements. The audited combined balance sheet of the Business as
of December 31, 2007 and 2006, and the related audited combined statements of
operations, Parent’s net investment and cash flows of the Business for each of
the three (3) years in the period ended December 31, 2007, together with all
related notes and schedules thereto, accompanied by the report thereon of the
Business’ independent auditors (collectively, the “Financial Statements”) and
Balance Sheet and the related unaudited combined statement of operations of the
Business for the period January 1, 2008

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

through the date of the Balance Sheet (collectively, the “Interim Financial
Statements”) are attached as Section 3.6 of the Disclosure Schedule. The
Financial Statements have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods indicated (except as may be indicated in
the notes thereto). The Interim Financial Statements have been prepared in a
manner consistent with prior month-end unaudited combined balance sheets and
statements of operations, which is in accordance with GAAP, subject to GAAP
Exceptions. The Financial Statements and the Interim Financial Statements fairly
present in all material respects the financial position of the Business, as at
the respective dates thereof, and the results of the operations of the Business
for the respective periods then ended.

3.7 Absence of Liabilities. Except (a) as reflected or reserved against in the
Balance Sheet, (b) for liabilities and obligations incurred in connection with
or contemplated or permitted by this Agreement, (c) for liabilities and
obligations incurred in the ordinary course of business since the Balance Sheet
Date and (d) for liabilities and obligations which have been discharged or paid
in full, there are no material liabilities or obligations of any nature relating
to the Business or the Purchased Assets, whether or not accrued, contingent or
otherwise, that would be required to be included on a balance sheet prepared in
accordance with GAAP, subject to GAAP Exceptions.

3.8 Absence of Certain Changes or Events. From the Balance Sheet Date through
the Agreement Date, except as otherwise expressly contemplated or required by
this Agreement, (a) the Business has been conducted, in all material respects,
in the ordinary course of business and (b) neither the Company nor any of its
Subsidiaries has taken any action which, if taken after the Agreement Date,
would require the consent of Buyer under Section 5.2 of this Agreement. Since
the Balance Sheet Date, there has not been any event or effect that has had a
Material Adverse Effect on the Company.

3.9 Contracts.

(a) Section 3.9(a) of the Disclosure Schedule sets forth a list of the Material
Assumed Contracts as of the Agreement Date.

(b) Neither the Company nor any of its Subsidiaries is a party to or bound by
any Contract relating to the Business:

(i) which is an Assumed Contract which provides for any payment by or to the
Company or any of its Subsidiaries in excess of $100,000 in fiscal year 2008 or
future years;

(ii) which, following the Closing, will limit (or purport to limit) in any way
the ability of Buyer to compete or engage in any line of business, in any
geographic area or with any Person, or which, following the Closing, will
require referrals by Buyer of any business or require Buyer to make available
investment opportunities to any Person on a priority, equal or exclusive basis;

(iii) pursuant to which the Company or any of its Subsidiaries has entered into
a partnership or joint venture with any other Person that relates to the
Business, except in the ordinary course of business;

(iv) relating to, or evidencing, indebtedness for borrowed money or any
guarantee of indebtedness for borrowed money with respect to the Business, other
than Excluded Liabilities;

(v) relating to the acquisition or disposition of any business primarily related
to the Business or the Purchased Assets (whether by merger, sale of stock, sale
of assets or otherwise) which involves an asset value or purchase price in
excess of $100,000, other than Contracts relating to transactions publicly
announced prior to the date this Agreement;

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(vi) relating to any employee or customer benefits or liabilities which will be
materially increased, or relating to the vesting of any employee or customer
benefits which will be accelerated, by the occurrence of the transactions
contemplated by this Agreement, or pursuant to which the value of any of the
employee or customer benefits will be calculated on the basis of any of the
transactions contemplated by this Agreement; or

(vii) with any upstream affiliate of the Company or any of its Subsidiaries
exclusively related to the Business.

The Company has previously made available to the Buyer complete and accurate
copies of each Material Assumed Contract and each other Contract described in
this Section 3.9.

(c) Except as set forth in Section 3.9(c) of the Disclosure Schedule, no
Material Assumed Contract requires any third party consent to its assignment in
accordance with the terms of this Agreement.

(d)(i) The Company is not in breach of or default under the terms of any
Material Assumed Contract; (ii) to the knowledge of the Company, no other party
to any Material Assumed Contract is in breach of or default under the terms of
any Material Assumed Contract; (iii) each Material Contract is a valid and
binding obligation of the Company or the Subsidiary of the Company which is
party thereto and, to the knowledge of the Company, of each other party thereto,
and except for the Bankruptcy and Equity Exception, is in full force and effect.

3.10 Intellectual Property.

(a) For purposes of this Agreement, “Intellectual Property” shall mean all
intellectual property, including without limitation, all (i) patents,
inventions, trademarks, service marks, trade names, Internet domain names,
copyrights, designs and trade secrets, (ii) applications for and registrations
of such patents, trademarks, service marks, trade names, domain names,
copyrights and designs, (iii) lists (including customer lists), databases,
processes, formulae, methods, schematics, technology, know-how, computer
software programs and related documentation, (iv) computer software, data and
databases including, but not limited to, object code, source code, related
documentation and all copyrights therein.

(b) Section 3.10(b) of the Disclosure Schedule contains, to the extent included
in the Purchased Assets and the Licensed Assets, an accurate (i) description of
all material patents, registered trademarks, registered trade names, registered
Internet domain names and registered copyrights and all applications and
registration statements therefor, (any such registered intellectual property
rights being referred to herein as “Registered Company Proprietary Rights”)
including the jurisdictions in which each such Registered Company Proprietary
Right has been issued or registered or in which any application for such
issuance or registration has been filed and the applicable registration or
application numbers and dates, used solely in the operation of the Business, and
(ii) list of all material licenses and other material Contracts with third
parties related to third party Intellectual Property used solely in the
operation of the Business, other than commercially available off-the-shelf
software licenses or non-exclusive customer Contracts entered into in the
ordinary course of the Business.

(c) Either the Company or a Subsidiary of the Company owns, or is licensed
pursuant to valid and effective Assumed Contracts or otherwise possesses legally
enforceable rights to

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

use, all Intellectual Property necessary to the operation of and used
exclusively in the Business (collectively, the “Company IP”). There are no
pending or, to the knowledge of the Company, threatened claims by any Person
alleging that the operation of the Business by the Company or any of its
Subsidiaries infringes the Intellectual Property of such Person and to the
knowledge of the Company, the operation of the Business does not infringe any
Intellectual Property of any Person.

(d) Except as would not have a Material Adverse Effect on the Company, the
execution and delivery of this Agreement by the Company and the consummation by
the Company of the transactions contemplated by this Agreement will not result
in the breach of, or create in any third party the right to terminate or modify,
or result in the payment of any additional fees under, any Material Assumed
Contract relating to Company IP.

(e) The Company and its Subsidiaries take commercially reasonable steps to
protect and preserve its rights in any material Company IP (including executing
confidentiality and intellectual property assignment agreements with current
executive officers and current employees and contractors that have a material
role in the development of products related to the Business or Company IP). To
the knowledge of the Company, no prior or current employee or officer or any
prior or current consultant or contractor of the Company or any of its
Subsidiaries has asserted or has any ownership in any Company IP (except for
development agreements entered into with consultants and contractors in the
ordinary course of business where the Company or any of its Subsidiaries was
provided a license including terms sufficient to conduct the Business as needed
by such consultants or contractors).

(f) Neither the Company nor any of its Subsidiaries has licensed any of the
Company IP owned by the Company and its Subsidiaries to any third party on an
exclusive basis, nor has the Company or any of its Subsidiaries entered into any
Contracts limiting its ability to exploit fully any of such Company IP,
including software, except for any such Contracts where such Company IP is
licensed on a non-exclusive basis in the ordinary course of business.

3.11 Purchased Assets. The Purchased Assets together with the Licensed Assets
constitute all of the assets related to, belonging to, used in or held for use
in the Business. The Company and its Subsidiaries have good and valid title to,
or in the case of any leased Purchased Assets have a valid leasehold interest
in, all of the Purchased Assets and Licensed Assets, and at the Closing will
transfer and deliver to Buyer good and valid title in, to and under the
Purchased Assets, free and clear of all Encumbrances except the “Buyer Field of
Use Restrictions” (as described in Schedule 2.1(b)) contained in the license
granted in Section 2.1(b). Except for the Purchased Assets, Licensed Assets or
as set forth on Section 3.11 of the Disclosure Schedule, there are no assets
which either are reflected in the Balance Sheet or are otherwise used primarily
in the operation of the Business.

3.12 Customers. Section 3.12 of the Disclosure Schedule lists the names of the
ten (10) most significant customers (by revenue) of the Business for the
twelve-month period ended December 31, 2007 (the “Significant Customers”).
Neither the Company nor any of its Subsidiaries has received any written notice
and neither has reason to believe that any Significant Customer has ceased, or
will cease, to use the products, equipment, goods or services of the Business or
has substantially reduced, or will substantially reduce, the use of such
products, equipment, goods or services.

3.13 Suppliers. Section 3.13 of the Disclosure Schedule lists the ten (10) most
significant suppliers of raw materials, supplies, merchandise, services and
other goods for the Business for the twelve-month period ended December 31, 2007
(the “Significant Suppliers”) and the amount for which each such Significant
Supplier invoiced the Company or its Subsidiaries during such period. Neither
the Company nor any of its Subsidiaries has received any notice and neither has
reason to believe that any Significant Supplier will not sell raw materials,
supplies, merchandise, services and other goods to the Business at any time
after the Closing Date on terms and conditions similar to those imposed on
current sales to the Business, subject only to general and customary price
increases.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.14 Compliance With Applicable Laws and Other Regulations. The Company is not
in violation of or in default in any material respect under any Applicable Law
by which the Company or its Subsidiaries or of the Purchased Assets or the
Business are bound or affected.

3.15 Permits. Except as, individually or in the aggregate, has not and would not
reasonably be expected to interfere in any material respect with the conduct of
the Business:

(g) the Company and its Subsidiaries own or possess all material licenses and
permits (the “Permits”), and has made all filings, applications and
registrations with all Governmental Authorities, and all such Permits are in
full force and effect;

(h) no loss of any such material Permits is pending in any proceeding or, to the
knowledge of the Company, has been threatened by a Governmental Authority,
except for normal expirations in accordance with the terms thereof or Applicable
Law and all such material Permits may be transferred to Buyer;

(i) the Business has been operated in material compliance with all terms and
conditions of the Permits, and neither the Company nor any of its Subsidiaries
has received any written notice of any pending proceeding alleging facts which,
if true, would constitute a failure to comply with this Section 3.15(c); and

(j) there are no (A) unresolved violations or exceptions noted by any
Governmental Authority in any report, comment letter or other written statement
relating to or based on any examinations related to the Business or the
Purchased Assets, or (B) written agreements, memoranda of understanding or
commitment letters or similar undertakings to any Governmental Authority related
to the Business or the Purchased Assets, to which the Company or its
subsidiaries is a party, or orders from, or any resolution adopted at the
request of, any Governmental Authority related to the Business or the Purchased
Assets.

3.16 Real Property. The Company has heretofore made available to Buyer true and
complete copies of all material deeds of trust, leases, subleases or licenses
relating to all material real property owned, leased, subleased or licensed by
the Company or any of its affiliates at which any ongoing material of the
Business is conducted or which any Employees (as defined below) are located (the
“Business Properties”). Except as would not have a Material Adverse Effect on
the Company, the Company or an affiliate of the Company owns and has valid title
to all of its owned real Business Properties and has valid leasehold interests
in all of its leased Business Properties, free and clear of all Encumbrances
(except for Permitted Encumbrances and all other title exceptions, changes,
defects, easements, restrictions, Encumbrances and other matters, whether or not
of record, which do not materially affect the continued use of the applicable
Business Property for the purposes for which such Business Property is currently
being used by the Company or a Subsidiary of the Company as related to the
Business as of the Agreement Date).

3.17 Employees; Labor Matters.

(k) Section 3.17(a) of the Disclosure Schedule contains a true and complete
list, as of September 26, 2008, of all employees employed in the Business (the
“Employees”), including, to the extent applicable, each Employee’s (i) name,
(ii) title, wage, salary and target bonus, (iii) principal location of
employment, and (iv) date of hire by the Company or credited years of service.
Section

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.17(a) of the Disclosure Schedule also contains a true and complete list of all
Employees who are as of such date on a short- or long-term disability leave or
other leave of absence (but not including vacation), with a corresponding
denotation of such employees.

(l) Section 3.17(b) of the Disclosure Schedule contains a true and complete
list, as of September 26, 2008, of all consultants and other independent
contractors who are providing material services to the Business (the
“Independent Contractors”), including (i) each Independent Contractor’s name,
(ii) the type of services being provided by each Independent Contractor,
(iii) the principal location where services are provided by each Independent
Contractor and (iv) date when each Independent Contractor was retained by the
Company. Copies of all Contracts relating to Independent Contractors used in the
Business have been provided to Buyer.

(m) Section 3.17(c) of the Disclosure Schedule lists all material employee,
consultant or director compensation and/or benefit plans, programs, policies,
agreements, or other arrangements, including any employee welfare plan within
the meaning of Section 3(l) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), any employee pension benefit plan within the meaning
of Section 3(2) of ERISA (whether or not such plan is subject to ERISA), and any
bonus, incentive, deferred compensation, vacation, stock purchase, stock option,
severance, employment, change of control or fringe benefit plan, program or
agreement (other than any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA), employee loan programs, other equity compensation
awards, profit-sharing arrangements, other paid-time-off programs, health
benefit plans, insurance arrangements covering Employees, Independent
Contractors and directors, in each case that are sponsored, maintained or
contributed to by the Company or any of its Subsidiaries for the benefit of
current or former Employees, Independent Contractors or directors of the Company
or its Subsidiaries in connection with the Business (the “Company Benefit
Plans”); provided, that Company Benefit Plans shall not include any Company
Foreign Plans. For purposes of this Agreement, the “Company Foreign Plans” shall
refer to each plan, program or Contract that is subject to or governed by the
laws of any jurisdiction other than the United States, and which would have been
treated as a Company Benefit Plan had it been a United States plan, program or
Contract.

(n) (i) Neither the Company nor any of its Subsidiaries is a party to, or bound
by, any collective bargaining agreement, Contract or other agreement or
understanding with a labor union or labor organization applicable to any
Employees; (ii) there are no strikes, lockouts, slowdowns or work stoppages in
effect or, to the knowledge of the Company, threatened with respect to any
Employees; and (iii) to the knowledge of the Company, there is no union
organizing effort involving any Employees pending or threatened against the
Company or any of its Subsidiaries. It is agreed and understood that no
representation or warranty of the Company is made in respect of labor matters in
any Section of this Agreement other than this Section 3.17.

3.18 Environmental Matters.

(a) With respect to the Business, the Company is in compliance with all
Environmental Laws (as defined below), which compliance includes the possession
by the Company and its Subsidiaries of all material permits required under all
Environmental Laws and compliance with the terms and conditions thereof.

(b) The Company has not received any written communication, whether from a
Governmental Authority or other Person, that alleges that with respect to the
Business, neither the Company or any of its Subsidiaries is not in compliance
with any Environmental Laws or any material permits required under any
applicable Environmental Law, or that it is liable under any Environmental Law,
or that it is responsible (or potentially responsible) for the remediation of
any Materials of

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Environmental Concern (as defined below) at, on or beneath any Business
Properties or at, on or beneath any land adjacent thereto, and, to the knowledge
of the Company, there are no conditions existing at such Business Properties
that would reasonably be expected to prevent or interfere with such full
compliance or give rise to such liability in the future. The Company has no
knowledge of any condition at any of the Business Properties leased by the
Company or any of its Subsidiaries that would reasonably be expected to have a
Material Adverse Effect on the Company under any Environmental Law (as defined
below).

(c) As used in this Agreement, “release” and “environment” shall have the
meaning set forth in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended; “Environmental Law” shall mean any Applicable
Law existing and in effect on the Agreement Date relating to pollution or
protection of the environment, including any statute or regulation pertaining to
the (i) manufacture, processing, use, distribution, management, possession,
treatment, storage, disposal, generation, transportation or remediation of
Materials of Environmental Concern; (ii) air, water and noise pollution;
(iii) the protection and use of surface water, groundwater and soil; (iv) the
release or threatened release into the environment of hazardous substances, or
solid or hazardous waste, including emissions, discharges, releases, injections,
spills, escapes or dumping of Materials of Environmental Concern; (v) the
conservation, management, or use of natural resources and wildlife, including
all endangered and threatened species; (vi) aboveground or underground storage
tanks, vessels, and containers; and (vii) abandoned, disposed of or discarded
barrels, tanks, vessels and containers and other closed receptacles; and
“Materials of Environmental Concern” shall mean any substance defined as
hazardous, toxic or a pollutant under any Environmental Law, and petroleum or
petroleum byproducts, including medical or infectious waste, radioactive
material and hazardous waste.

3.19 No Additional Representations. Neither the Company or any Person on behalf
of the Company makes any representation or warranty, express or implied, of any
kind, including without limitation any representation or warranty as to the
accuracy or completeness of any information regarding the Company furnished or
made available to Buyer and its representatives, in each case except as
expressly set forth in this Article III (as modified by the Disclosure
Schedule).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to the Company that the statements contained in
this Article IV are true and correct on and as of the Agreement Date and shall
be true and correct at all times until the Closing Date:

4.1 Organization and Good Standing. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has the corporate power and authority to own, operate and lease its
properties and to carry on its business as now conducted and as presently
proposed to be conducted. Buyer is duly qualified or licensed to do business,
and is in good standing, in each jurisdiction where the character of the
properties owned, leased or operated by it or the nature of its activities makes
such qualification or licensing necessary, except where the failure to be so
qualified or licensed would not individually or in the aggregate be material to
Buyer’s ability to consummate the transactions contemplated by, or to perform
its obligations under, this Agreement and the Buyer Ancillary Agreements.

4.2 Corporate Authority Relative to this Agreement; No Violation.

(a) Buyer has all requisite corporate power and corporate authority to enter
into, execute, deliver and perform its obligations under this Agreement and to
consummate the Acquisition. The execution, delivery and performance by Buyer of
this Agreement has been duly and validly approved and authorized by Buyer and
constitutes the valid and binding agreement of Buyer, enforceable against Buyer
in accordance with their respective terms, subject to the Bankruptcy and Equity
Exception.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The execution, delivery and performance by Buyer of this Agreement and the
Buyer Ancillary Agreements and the consummation of the Acquisition by Buyer does
not and will not require any consent, approval, authorization or permit of,
action by, filing with or notification to any Governmental Authority, other than
any consent, approval, authorization, permit, action, filing or notification the
failure of which to make or obtain would not (A) have a Material Adverse Effect
on Buyer or (B) prevent or materially delay the consummation of the Acquisition.

(c) The execution, delivery and performance by Buyer of this Agreement and the
consummation by Buyer of the Acquisition and the other transactions contemplated
hereby do not and will not (i) contravene or conflict with the organizational or
governing documents of Buyer, (ii) contravene or conflict with or constitute a
violation of any provision of any Applicable Law binding upon or applicable to
Buyer, or (iii) result in any violation of, or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any material obligation or to the loss of a
material benefit under, any loan, guarantee of indebtedness or credit agreement,
note, bond, mortgage, indenture, lease or agreement binding upon Buyer or result
in the creation of any Encumbrance (other than Permitted Encumbrances) upon any
of the properties or assets of Buyer, other than, in connection with any
borrowing by Buyer, and in the case of clauses (ii) and (iii), any such
violation, conflict, default, termination, cancellation, acceleration, right,
loss or Encumbrance that would not have a Material Adverse Effect on Buyer.

4.3 Funding. Buyer will at the time any adjustments pursuant to a Net Working
Capital Increase are due have adequate funds to fund any such adjustments.

4.4 Territory of the Business. Buyer acknowledges that the Company and its
Subsidiaries currently conducts the Business only in the United States and no
other territories.

ARTICLE V

COMPANY COVENANTS

During the time period from the Agreement Date until the earlier to occur of
(a) the Closing or (b) the termination of this Agreement in accordance with the
provisions of Article IX, the Company covenants and agrees with Buyer as
follows:

5.1 Access to Information. During the period from the Agreement Date and
continuing until the earlier of the termination of this Agreement or the
Closing, the Company shall allow Buyer and its agents and representatives
reasonable free access during normal business hours upon reasonable notice to
its files, books, records, representatives, employees, agents and offices,
including, without limitation, any and all information relating to Taxes,
commitments, Contracts, leases, licenses, and personal property and financial
condition of the Company and its Subsidiaries solely to the extent that such
information relates to the Business. All such access shall be subject to the
terms of the Confidentiality Letter Agreement dated as of August 29, 2008
between Buyer and Parent (the “Confidentiality Agreement”).

5.2 Maintenance of the Business. During the period from the Agreement Date and
continuing until the earlier of the termination of this Agreement or the
Closing, the Company shall (except to the extent that Buyer shall otherwise
consent in writing) operate the Business in a manner consistent with its present
practice, shall pay its debts and Taxes when due and payable (subject to good
faith disputes over such debts or Taxes), shall pay or perform other obligations
when due and, to the extent consistent with such Business, use reasonable
efforts consistent with its present practices and

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

policies to preserve intact the Business. Except as expressly contemplated by
this Agreement or in connection with the transfer of assets and liabilities
among the Company, Parent and its Subsidiaries done in order to facilitate
transfer of the Business to Buyer as contemplated by this Agreement, the Company
shall not and shall not permit any of its Subsidiaries to, without the prior
written consent of Buyer:

(a) sell, lease, license or otherwise dispose of any of the Purchased Assets,
except (i) in the ordinary course of business, or (ii) among the Company and its
Subsidiaries;

(b) modify, change or otherwise alter in any material respect the nature of the
Business;

(c) amend or terminate any Assumed Contract, other than the expiration of an
Assumed Contract in accordance with its terms as of the date hereof, except in
the ordinary course of business;

(d) enter into any Contract that would commit Buyer to future obligations in
excess of $500,000 per annum;

(e) enter into any Contract that could, after the Closing, limit or restrict
Buyer from engaging or competing in any line of business or in any geographic
area, or require Buyer to make available any investment opportunities to any
Person on a priority, equal or exclusive basis;

(f) in connection with the Business or the Purchased Assets, incur any
indebtedness or borrowed liabilities for borrowed money or guarantee any such
any such obligation or issue or sell any debt securities or warrants or rights
to acquire any debt securities or guarantee any debt securities of others, in
excess of $100,000, or other similar arrangements which in each case would
constitute an Assumed Liability, except for purchase orders incurred in the
ordinary course of business;

(g) (i) enter into any collective bargaining agreement affecting the Employees,
or (ii) except in the ordinary course of business, establish, adopt, enter into
or amend in any material respect any bonus, profit sharing, thrift,
compensation, pension, retirement, deferred compensation, employment,
termination, severance or other plan, trust, fund, policy or arrangement for the
benefit of any Employees;

(h) incur, create, assume or suffer to exist any Encumbrance on any Purchased
Assets unless such Encumbrance is released upon or prior to the Closing;

(i) waive, release or relinquish any material claims or rights held by the
Company or its Subsidiaries relating to the Business or the Purchased Assets;

(j) incur or commit to incur any capital expenditures with respect to the
Business in excess of $250,000 in the aggregate or in excess of $100,000 as to
any individual matter, other than Excluded Liabilities;

(k) make or change any material Tax or accounting election, change any annual
accounting period, or adopt or change any accounting method with respect to the
Business;

(l) hire any new Employees (except to replace departing Employees) with an
annual base salary in excess of $125,000 or increase the compensation of any
Employee (as of the Agreement Date); and

(m) take, or agree in writing or otherwise to take, any of the actions described
in sub-sections (a) through (l) above.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

All communications from the Company to Buyer requesting waivers with respect to
the provisions of this Section 5.2 shall be directed to Buyer at the address set
forth at Section 12.9 of this Agreement. All such requests for waivers shall be
promptly considered in good faith by Buyer whose consent with respect thereto
shall not be unreasonably withheld, conditioned or delayed.

ARTICLE VI

BUYER COVENANTS

Buyer covenants and agrees with the Company as follows:

6.1 Employee Matters.

(a) On the twentieth business day preceding the scheduled Closing Date, the
Company shall provide to Buyer a revised version of Section 3.17(a) of the
Disclosure Schedule, updated to reflect all changes in such section that have
occurred prior to such day. No later than the fourteenth business day preceding
the scheduled Closing Date but effective as of the Closing Date and contingent
on the Closing, Buyer shall offer employment to all of the Employees listed on
the revised Section 3.17(a) of the Disclosure Schedule. The Company shall use
its commercially reasonable efforts to (i) provide Buyer with access to such
Employees and (ii) assist Buyer in extending offers of employment to such
Employees. Buyer shall offer such employment on an “at-will” basis and at a wage
and salary level (excluding performance-based or incentive compensation, bonuses
and equity-based compensation, as applicable) that is the same as that provided
to the applicable Employee on the day preceding the Closing Date, and Buyer and
the Company shall reasonably cooperate with one another on the content of the
offer letters and other employee communications. Each such offer that is made to
an Employee who is actively employed in the Business on the day immediately
preceding the Closing Date shall be an offer to commence employment on the
Closing Date, effective and contingent upon the Closing. Each such offer that is
made to an Employee who is not actively at work with the Company or any of its
Subsidiaries due to a short-term disability leave or other short-term leave of
absence (but not including vacation), will be deemed to be an offer of
employment with Buyer effective as of the date such Employee is willing and able
to return to active work status (the “Start Date”). Buyer shall not be required
to extend an offer of employment to any Employee who is on long-term disability
leave or other long-term leave of absence. The Company shall promptly notify
Buyer if any Employees employed by the Company or any of its Subsidiaries either
(i) commences a short- or long-term disability leave or other leave of absence
(but not including vacation) during the period of time commencing with the
Agreement Date and ending on the Closing Date, or (ii) returns to active
employment from any such leave from the Agreement Date to the Closing Date. Each
Employee to whom an offer of employment is made pursuant to this Section 6.1(a)
and who accepts such offer and commences such employment with Buyer as of the
Closing Date or Start Date, as applicable, shall be referred to as a “Retained
Employee” and collectively as the “Retained Employees.” Buyer shall have no
obligations to any Employee who does not accept the offer and become a Retained
Employee, the obligations for such Employees shall be the sole responsibility of
the Company.

(b) From and after the Closing Date, or if later, the Start Date, as applicable,
Buyer shall recognize the prior service with the Company or its Subsidiaries of
each Retained Employee in connection with all employee benefits plans, programs
or policies of Buyer in which any Retained Employees are eligible to participate
following the Closing Date for purposes of eligibility, vesting and levels of
vacation and severance benefits (but not for purposes of benefit accruals under
any defined benefit pension plan, whether or not qualified under the Code, or
any similar plan, or to the extent that

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such recognition would result in duplication of benefits). From and after the
Closing Date or, if later, the Start Date of the Retained Employees, as
applicable, and to the extent permitted by Applicable Law and/or applicable
insurance providers, Buyer will cause any pre-existing conditions or limitations
and eligibility waiting periods (to the extent that such waiting periods would
be inapplicable, taking into account service with the Company and any of its
Subsidiaries), under any group health plans of Buyer in which Retained Employees
are otherwise to become eligible to participate in after the Closing Date, to be
waived with respect to Retained Employees and their eligible dependents. Buyer
shall give each Retained Employee credit for any deductibles and annual
out-of-pocket limits for medical expenses paid during the applicable plan year
in which the Closing occurs under any welfare plans maintained or contributed to
by the Company or any of its Subsidiaries prior to the Closing in satisfying any
deductibles and annual out-of-pocket limits for medical expenses for the same
plan year under any welfare plans maintained or contributed to by Buyer which
Retained Employees participate during such year.

(c) Following the Closing and at all times until May 3, 2009, Buyer shall
provide, or shall cause to be provided, to each Retained Employee compensation
and benefits (excluding equity) that are no less favorable, in the aggregate,
than the compensation and benefits provided to such Retained Employees
immediately before the Closing. Notwithstanding any other provision of this
Agreement to the contrary, Buyer shall provide Retained Employees whose
employment terminates (i) following the Closing with benefits in accordance with
such Retained Employee’s employment agreement with Buyer or (ii) following the
Closing and prior to May 3, 2009 with severance benefits in accordance with
Schedule 6.1(c). Notwithstanding any term in this Section 6.1(c) to the
contrary, nothing in this Section 6.1(c) shall be deemed to restrict the ability
to hire or terminate the employment of any current or former employees following
the Closing.

6.2 Nonsolicitation. For a period of one (1) year from and after the Closing
Date, Buyer and Parent shall not, and shall cause their affiliates not to,
without the prior written consent of the other party, directly or indirectly,
solicit to hire (or cause to leave the employ of the other party or its
affiliates) any employee of the other party or its affiliates unless such Person
ceased to be an employee of the other party or its affiliates due to an
involuntary termination of such Person, or, in the case of such Person’s
voluntary termination of employment, at least nine (9) months has elapsed since
such Person’s voluntary termination.

6.3 Noncompetition. For a period of four (4) years from and after the Closing
Date, Parent and the Company shall not, and shall cause their Subsidiaries and
affiliates not to, without the prior written consent of Buyer, directly or
indirectly, control, manage, conduct or own (except for ownership of less than
one percent (1%) of any publicly traded company) any business which publishes a
printed magazine, the content of which includes TV listings, TV-related news,
feature stories, TV celebrity photos, or reviews and recommendations of TV
programs; provided, however, (a) that the prohibition on feature stories shall
not prohibit Parent or its affiliates in any manner from running stories of any
type announcing, advertising or promoting their own products or businesses, and
(b) no acquiror or successor of Parent will be bound by this Section 6.3 with
respect to its businesses existing prior to such transaction. By way of
illustration and not limitation, provisions of this Section 6.3 shall not
prohibit Parent or its affiliates in any manner from distributing publications
at trade shows or distributing advertising inserts with magazines or newspapers
of general circulation that include TV listings.

6.4 Bulk Sales Laws. Buyer hereby waives compliance by the Company with any
applicable bulk sale or bulk transfer laws of any jurisdiction in connection
with the sale of the Business and the Purchased Assets to Buyer.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VII

OTHER COVENANTS

Buyer covenants and agrees with the Company and the Company covenants and agrees
with Buyer as follows:

7.1 Notification of Certain Matters. Each party shall promptly advise the other
party hereto in writing of (a) any notice or other communication received by
such party from any Governmental Authority in connection with the Acquisition or
the other transactions contemplated hereby or from any Person alleging that the
consent of such Person is or may be required in connection with the Acquisition
or the other transactions contemplated hereby, if the subject matter of such
communication or the failure of such party to obtain such consent would be
material to such party; (b) any Actions, suits, claims, investigations or
proceedings commenced or, to the party’s knowledge, threatened against, relating
to or involving or otherwise affecting the party or any of its Subsidiaries
which relates to the Acquisition or the other transactions contemplated hereby;
(c) the discovery of any fact or circumstance that, or the occurrence or
non-occurrence of any event the occurrence or non-occurrence of which, would
cause or result in any of the conditions to the Acquisition set forth in Article
VIII not being satisfied or satisfaction of those conditions being materially
delayed in violation of any provision of this Agreement.

7.2 Public Announcement. Except as required by Applicable Law, neither Buyer (on
the one hand) or the Company (on the other hand), nor any director, officer,
employee or affiliate of any such party, shall make any public announcement,
whether written or oral, concerning this Agreement or the subject matter hereof
without the prior written consent of the other; provided, that Parent shall
issue a press release announcing the execution of this Agreement.

7.3 Confidentiality. Each party acknowledges that Buyer and Parent have
previously executed the Confidentiality Agreement, which agreement shall
continue in full force and effect in accordance with its terms.

7.4 Satisfaction of Conditions Precedent. Each party shall use its reasonable
best efforts (which shall exclude any cash payments to third parties) to
(a) satisfy or cause to be satisfied all the conditions precedent to be
satisfied by such party as set forth in Article VIII, (b) cause the transactions
contemplated by this Agreement to be consummated, and, without limiting the
generality of the foregoing, (c) obtain all consents and authorizations of third
parties and to make all filings with, and give all notices to, third parties
which may be necessary or reasonably required on its part in order to effect the
transactions contemplated by this Agreement.

7.5 Antitrust Matters. Notwithstanding anything in this Agreement to the
contrary, if any administrative or judicial Action or proceeding is instituted
(or threatened to be instituted) challenging any transaction contemplated by
this Agreement as violative of any federal, state or foreign statutes, rules,
regulations, orders or decrees that are designed to prohibit, restrict or
regulate actions having the purpose or effect of monopolization or restraining
of trade (collectively, “Antitrust Laws”), it is expressly understood and agreed
that: (i) Buyer and the Company shall provide information required by law or
governmental regulation and shall comply as promptly as practicable with any
“second request” for information pursuant to the Antitrust Laws; (ii) Buyer and
the Company shall use their commercially reasonably efforts to resolve such
objections, if any, as may be asserted by any Governmental Authority with
respect to the transactions contemplated by this Agreement under Antitrust Laws.

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VIII

CONDITIONS TO CLOSING OF THE PURCHASE

8.1 Conditions to the Parties’ Obligation to Effect the Acquisition. The
respective obligations of the parties to this Agreement to effect the
Acquisition and the other transactions contemplated hereby shall be subject to
the satisfaction at or prior to the Closing Date of the following conditions:

(a) No Injunctions or Restraints; Illegality. No temporary restraining order,
preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the transactions contemplated hereby or materially limiting or
restricting the conduct or operation of the Business by Buyer after the Closing
shall have been issued, nor shall any proceeding brought by a domestic or
foreign administrative agency or commission or other domestic or foreign
Governmental Authority, seeking any of the foregoing be pending; nor shall there
be any action taken, or any statute, rule, regulation or order enacted, entered,
enforced or deemed applicable to the parties hereto which makes the consummation
of the transactions contemplated by this Agreement illegal.

(b) Governmental Approvals. All authorizations, consents, orders or approvals
of, or declarations or filings with, or expirations of waiting periods imposed
by, any Governmental Authority, including those contemplated by any applicable
Antitrust Laws, shall have been filed, occurred or been obtained.

8.2 Additional Conditions to Obligations of Buyer. The obligations of Buyer to
effect the Acquisition and the other transactions contemplated hereby are
subject to the satisfaction of each of the following conditions, any of which
may be waived in writing exclusively by Buyer.

(a) Representations and Warranties. The representations and warranties of the
Company set forth in Article III, taken as a whole, shall be true and correct at
and as of the Closing Date as if made on the Closing Date (except to the extent
expressly made as of an earlier date, in which case as of such date), except
where the failure of such representations and warranties to be so true and
correct would not have a Material Adverse Effect on the Business and the
Purchased Assets, taken as a whole; and Buyer shall have received a certificate
signed on behalf of the Company by the Chief Executive Officer of the Company to
such effect.

(b) Performance of Obligations of the Company. The Company shall have performed
or complied with the agreements and obligations necessary to be performed or
complied with by the Company under this Agreement prior to the Closing Date,
except where the failure to perform or comply would not have a Material Adverse
Effect on the Business and the Purchased Assets, taken as a whole; and Buyer
shall have received a certificate signed on behalf of the Company by the Chief
Executive Officer of the Company to such effect.

(c) Transition Services Agreement. The Company shall have delivered to Buyer a
Transition Services Agreement, in the form attached hereto as Exhibit C (the
“Transition Services Agreement”), duly executed by an executive officer of the
Company.

(d) Bill of Sale. The Company shall have executed and delivered to Buyer a Bill
of Sale and Assumption Agreement, substantially in the form hereto as Exhibit D
(the “Bill of Sale”).

(e) Patent and Trademark Assignments. The Company shall have executed and
delivered customary patent, trademark or other similar assignments in favor of
Buyer for Registered Company Proprietary Rights included as Purchased Assets
hereunder, in a form reasonably acceptable to Buyer.

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) Trademark License Agreement. Parent and/or its appropriate Subsidiaries
shall have executed and delivered to Buyer the Trademark License Agreement.

(g) Data License Agreement. Parent and/or its appropriate Subsidiaries shall
have executed and delivered to Buyer a Data License Agreement, in the form
attached hereto as Exhibit E (the “Data License Agreement”), duly executed by an
executive officer of the Company.

(h) Closing Loan. The Company shall have, or shall have caused its appropriate
affiliate to have, delivered the sum of nine million five hundred thousand
dollars ($9,500,000) (the “Closing Loan”) less the aggregate amount of any
Severance Obligations incurred by the Company related to the termination of any
Employee of the Business prior to the Closing Date in cash by wire transfer to
Buyer against delivery by Buyer of the Promissory Note.

(i) FIRPTA Certificate. Any transferor of a “United States real property
interest” (as defined in Section 897(c) of the Code) shall have delivered to
Buyer a certificate signed by such transferor to the effect that such transferor
is not a “foreign person” as defined in Section 1445 of the Code.

(j) Release of Security Interests. The Company shall have caused to be released
the Purchased Assets from any security interest securing the guarantees by the
Company and the Company’s Subsidiaries of their obligations under the Credit
Agreement, and shall have provided Buyer with satisfactory evidence thereof.

8.3 Additional Conditions to Obligations of the Company. The obligation of the
Company to effect the Acquisition and the other transactions contemplated hereby
is subject to the satisfaction of each of the following conditions, any of which
may be waived, in writing, exclusively by the Company:

(a) Representations and Warranties. The representations and warranties of Buyer
set forth in Article IV, taken as a whole, shall be true and correct at and as
of the Closing Date as if made on the Closing Date (except to the extent
expressly made as of an earlier date, in which case as of such date), except
where the failure of such representations and warranties to be so true and
correct would not have a Material Adverse Effect on Buyer; and the Company shall
have received a certificate signed on behalf of Buyer by the Chief Executive
Officer of Buyer to such effect.

(b) Performance of Obligations of Buyer. Buyer shall have performed or complied
with the agreements and obligations necessary to be performed or complied with
by Buyer under this Agreement prior to the Closing Date, except where the
failure to perform or comply would not have a Material Adverse Effect on Buyer;
and the Company shall have received a certificate signed on behalf of Buyer by
the Chief Executive Officer of Buyer to such effect.

(c) Transition Services Agreement. Buyer shall have delivered to the Company the
Transition Services Agreement duly executed by an executive officer of Buyer.

(d) Bill of Sale. Buyer shall have executed and delivered to the Company the
Bill of Sale.

(e) Promissory Note. Buyer shall have delivered to the Company the Promissory
Note duly executed by an executive officer of Buyer against payment to Buyer of
the Closing Loan.

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE IX

TERMINATION OF AGREEMENT

9.1 Termination by Mutual Consent. This Agreement may be terminated at any time
prior to the Closing by the mutual written consent of Buyer and the Company.

9.2 Unilateral Termination. This Agreement may be terminated at any time prior
to the Closing by:

(a) Either of Buyer or the Company, by giving written notice to the other, may
terminate this Agreement if a court of competent jurisdiction or other
Governmental Authority shall have issued a nonappealable final order, decree or
ruling, in each case having the effect of permanently restraining, enjoining or
otherwise prohibiting the Acquisition.

(b) Either of Buyer or the Company, by giving written notice to the other party,
may terminate this Agreement if the Acquisition and the other transactions
contemplated by this Agreement shall not have been consummated by midnight
Pacific Time on December 29, 2008 (the “End Date”); provided, however, that if
by the End Date the conditions set forth in Section 8.1(b) shall not have been
satisfied but all other conditions shall be satisfied (other than conditions,
which conditions remain capable of being satisfied, set forth in Section 8.2 and
Section 8.3), the End Date may be extended by either Buyer or the Company, in
its discretion, by three (3) months from its scheduled expiry (in which case any
references to the End Date herein shall mean the End Date as extended);
provided, further, that the right to terminate this Agreement pursuant to this
Section 9.2(b) shall not be available to any party whose breach of a
representation or warranty or covenant made under this Agreement by such party
is the proximate cause of the failure of any condition set forth in Article VIII
to be fulfilled or satisfied on or before such date.

(c) Buyer, if the Company shall have breached or failed to perform in any
material respect any of its representations, warranties, covenants or other
agreements contained in this Agreement, which breach or failure to perform
(i) would result in a failure of a condition set forth in Section 8.1 or 8.2 or
failure of the Closing to occur and (ii) cannot be cured by the End Date;
provided, that Buyer shall have given the Company written notice, delivered at
least fifteen (15) days prior to such termination, stating Buyer’s intention to
terminate this Agreement pursuant to this Section 9.2(c) and the basis for such
termination (and such matter shall not have been cured); provided, however, that
Buyer shall not have a right to terminate this Agreement pursuant to this
Section 9.2(c) if Buyer is then in breach of any representations, warranties,
covenants or other agreements contained in this Agreement that would result in a
failure of a condition set forth in Sections 8.1 or 8.2.

(d) The Company, if Buyer shall have breached or failed to perform in any
material respect any of its representations, warranties, covenants or other
agreements contained in this Agreement, which breach or failure to perform
(i) would result in a failure of a condition set forth in Section 8.1 or 8.3 or
failure of the Closing to occur and (ii) cannot be cured by the End Date;
provided, that the Company shall have given Buyer written notice, delivered at
least fifteen (15) days prior to such termination, stating the Company’s
intention to terminate this Agreement pursuant to this Section 9.2(d) and the
basis for such termination (and such matter shall not have been cured);
provided, however, that the Company shall not have a right to terminate this
Agreement pursuant to this Section 9.2(d) if the Company is then in breach of
any representations, warranties, covenants or other agreements contained in this
Agreement that would result in a failure of a condition set forth in Sections
8.1 or 8.2.

9.3 Effect of Termination. In the event of termination of this Agreement as
provided in Section 9.1 or 9.2, this Agreement shall forthwith become null and
void and there shall be no liability or

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

obligation on the part of Buyer, the Company or their respective officers,
directors, stockholders or affiliates; provided, however, that (a) the
provisions of Section 7.3 (Confidentiality), this Section 9.3 (Effect of
Termination) and Article XII (Miscellaneous) shall remain in full force and
effect and survive any termination of this Agreement and (b) nothing herein
shall relieve any party hereto from liability in connection with any breach of
any of such party’s representations, warranties or covenants contained herein.

ARTICLE X

SURVIVAL OF REPRESENTATIONS, INDEMNIFICATION

AND REMEDIES; CONTINUING COVENANTS

10.1 Survival. The representations and warranties contained in this Agreement or
in any certificate, schedule or document delivered hereunder and the related
indemnification obligations set forth in clause (a) of Sections 10.2 and of
Section 10.3 shall survive the Closing Date until the date that is twelve
(12) months from the Closing Date; provided, that the representations and
warranties set forth in Sections 3.5 (Taxes) and 3.18 (Environmental Matters)
shall survive for the applicable statute of limitations. Any covenant or other
agreement shall survive the Closing indefinitely. Notwithstanding the foregoing,
any representation, warranty, covenant or agreement that would otherwise
terminate will continue to survive if a Claim Notice (as defined below) shall
have been timely given in good faith based on facts reasonably expected to
establish a valid claim under this Article X on or prior to such termination
date, until the related claim for indemnification has been satisfied or
otherwise resolved as provided in this Article X. The parties hereto agree that
reliance shall not be an element of any claim for misrepresentation or
indemnification under the Agreement.

10.2 Indemnification by the Company. After the Closing Date and subject to the
additional provisions set forth in this Article X, the Company shall indemnify
Buyer and its affiliates and each of their respective stockholders, officers,
directors, employees and representatives (each a “Buyer Indemnitee”) against,
and hold each Buyer Indemnitee harmless from, any and all claims, losses,
damages, liabilities, payments and obligations, and all reasonable out-of-pocket
expenses, including, without limitation, reasonable legal fees and costs of
settlement (collectively “Losses”), incurred, suffered, sustained or required to
be paid, directly or indirectly, by, or imposed upon, such Buyer Indemnitee
resulting from, related to or arising out of (a) any breach or inaccuracy as of
the Agreement Date or the Closing Date of any representation or warranty of the
Company contained in this Agreement or the Company Ancillary Agreements; (b) any
breach by the Company or any failure of the Company to perform any of the
covenants or obligations contained in this Agreement or the Company Ancillary
Agreements; and (c) the Excluded Assets or the Excluded Liabilities; (d) or the
operation of the Business prior to the Closing, provided, that the Company shall
not indemnify any Buyer Indemnitees for Losses incurred as a result of (i) the
operation of the Business pursuant to the express written instructions of Buyer
(including email) or (ii) any actions taken with respect to the operation of the
Business that were previously expressly approved by Buyer in writing (including
email).

10.3 Indemnification by Buyer. After the Closing Date and subject to the
additional provisions set forth in this Article X, Buyer shall indemnify the
Company and its affiliates and each of their respective stockholders, officers,
directors, employees and representatives (each a “Company Indemnitee”) against,
and hold each Company Indemnitee harmless from, any and all Losses, incurred,
suffered, sustained or required to be paid, directly or indirectly, by, or
imposed upon, such Company Indemnitee resulting from, related to or arising out
of (a) any breach or inaccuracy of any representation or warranty of Buyer
contained in this Agreement or the Buyer Ancillary Agreements; (b) any breach by
Buyer or any failure of Buyer to perform any of the covenants contained in this
Agreement or the Buyer Ancillary Agreements; (c) any claim by any third party
brought against any Company Indemnitee in connection with or arising from
Buyer’s operation of the Business following the Closing Date (unless

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such claim arises from a breach of a representation or warranty or other
covenant or agreement by the Company or Parent, or from a breach of the Assumed
Contracts prior to the Closing); or (d) the Assumed Liabilities.

10.4 Third Party Claims.

(a) If any Buyer Indemnitee or Company Indemnitee (each referred to as an
“Indemnitee”) receives notice of the assertion by any third party of any claim
or of the commencement by any such third party of any action (any such claim or
action being referred to herein as an “Indemnifiable Claim”) with respect to
which the Company or Buyer (each referred to as “Indemnitor”) are or may be
obligated to provide indemnification, the Indemnitee shall promptly notify the
Indemnitor in writing (the “Claim Notice”) of the Indemnifiable Claim; provided,
that the failure to provide such notice shall not relieve or otherwise affect
the obligation of the Indemnitor to provide indemnification hereunder, except to
the extent that any Losses directly resulted or were caused by such failure.

(b) The Indemnitors shall have thirty (30) days after receipt of the Claim
Notice (unless the claim or action requires a response before the expiration of
such thirty-day period, in which case the Indemnitors shall have until the date
that is ten (10) days before the required response date) to acknowledge
responsibility and undertake, conduct and control, through counsel of its own
choosing, and at its expense, the settlement or defense thereof, and the
Indemnitees shall cooperate with the Indemnitors in connection therewith;
provided, that (i) the Indemnitor shall permit the Indemnitee to participate in
such settlement or defense through counsel chosen by the Indemnitee, provided,
that the fees and expenses of such Indemnitee’s counsel shall not be borne by
the Indemnitors; (ii) the Indemnitor shall not settle any Indemnifiable Claim
without the Indemnitee’s consent if the settlement (A) requires the Indemnitee
to admit wrongdoing, pay any fines or refrain from any action, (B) does not
include a full release of Indemnitee or (C) may reasonably be expected to impact
the ongoing operations of the Company Business; and (iii) if, in the opinion of
counsel to the Indemnitor, either (x) the Indemnitee has separate defenses from
the Indemnitor, (y) there is a conflict of interest between the Indemnitor and
Indemnitee or (z) there is any danger of criminal liability of the Indemnitee,
then the Indemnitee shall be permitted to retain special counsel of its own
choosing at the reasonable expense of the Indemnitor. So long as the Indemnitor
is vigorously contesting any such Indemnifiable Claim in good faith, the
Indemnitee shall not pay or settle such claim without the Indemnitor’s consent,
which consent shall not be unreasonably withheld.

(c) If the Indemnitor does not notify the Indemnitee within thirty (30) days
after receipt of the Claim Notice (or before the date that is ten (10) days
before the required response date, if the claim or action requires a response
before the expiration of such thirty-day period), that it acknowledges
responsibility and elects to undertake the defense of the Indemnifiable Claim
described therein, the Indemnitee shall have the right to contest, settle or
compromise the Indemnifiable Claim in the exercise of its reasonable discretion;
provided, that the Indemnitee shall notify the Indemnitor of any compromise or
settlement of any such Indemnifiable Claim.

10.5 Limits on Liability.

(a) Except with respect to claims for equitable remedies and claims based on
fraud, following the Closing Date, no Indemnitor shall have an indemnification
obligation for any amount for Losses arising out of or resulting from the causes
enumerated in clause (a) of Section 10.2 or clause (a) of Section 10.3, as
appropriate, in excess of one million five hundred thousand dollars
($1,500,000), and no Indemnitor shall have any indemnification obligation for
any amount of Losses arising out of or resulting from the causes enumerated in
clause (a) of Section 10.2 or clause (a) of Section 10.3, as appropriate,

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

until the total amount of resulting Losses exceeds one hundred thousand dollars
($100,000) (the “Threshold Amount”), after which time the Indemnitor shall be
liable only for the amount of Losses in excess of the Threshold Amount. The
amount of any Losses indemnifiable by either party pursuant to this Article X
shall be adjusted to reflect the value of any insurance proceeds actually
received (net of any deductibles, retention or self-insurance) by the Indemnitee
or its successors or assigns in respect of such Losses; provided, however, that
no Indemnitee shall have any obligation to pursue such insurance proceeds or
recovery from third Persons. If any such proceeds or recoveries are received by
an Indemnitee with respect to any Losses after a party hereto has made a payment
to the Indemnitee with respect to such Losses, the Indemnitee shall pay to such
party the amount of such proceeds or recoveries (up to the amount of such
party’s payment with respect to such Losses). Claims for Losses made pursuant to
clause (a) of Section 10.2 and of Section 10.3 may be made at any time prior to
the Expiration Date and all other claims for Losses pursuant to this Article X
may be made indefinitely.

IN NO EVENT SHALL ANY PARTY BE LIABLE FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

10.6 Exclusive Remedy. Except in the case of fraud or the Company’s or Buyer’s
pursuit of specific performance of the covenants and agreements in this
Agreement (including, for avoidance of doubt, Buyer’s obligation to pay the Cash
Purchase Price to the Company at the Closing), following the Closing, the sole
and exclusive remedy of an Indemnitee for Losses hereunder shall be to seek
indemnification from the Indemnitor in accordance with the terms and provisions
of this Article X.

10.7 Treatment of Indemnification Payments. Each of Buyer and the Company agrees
to treat any payment made by the Company under this Article X as an adjustment
to the Cash Purchase Price.

ARTICLE XI

CERTAIN TAX MATTERS

11.1 Allocation of Consideration.

(b) For purposes of complying with the requirements of Section 1060 of the Code,
the consideration for the Purchased Assets shall be allocated among the
Purchased Assets in accordance with their respective fair market values as
provided in the allocation schedule (the “Allocation”) to be determined as
provided herein and attached as Exhibit F to this Agreement. The Company shall,
within ninety (90) days after the receipt of the Closing Statement, prepare and
furnish to Buyer the Allocation.

(c) Buyer shall have thirty (30) days to object in writing to the Allocation,
which objection shall be made only if the Allocation as proposed by the Company
is unreasonable, after which time (and assuming no such objection is made) the
Allocation shall be final (the “Final Allocation”). If Buyer provides written
notice to the Company prior to the end of such period that it objects to the
Allocation in any respect, and Buyer and the Company cannot agree on such
Allocation within twenty (20) days of the provision of such notice, such
disagreement shall be resolved by an Independent Accountant; provided, that such
Independent Accountant shall apply the principles and methods set forth in this
Section 11.1 (including the principle that the Company’s proposed Allocation
shall be approved unless it is unreasonable), after which time the allocations
determined by the Independent Accountant shall become the Final Allocation. The
Final Allocation, once determined, shall be annexed to this Agreement as Exhibit
F. The Final Allocation shall be binding on the Company and Buyer for all Tax
reporting purposes and no party hereto shall take any position inconsistent with
the Final Allocation.

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Each of the Company and Buyer agrees to prepare its federal, state and
foreign income Tax Returns for all current and future Tax reporting periods and
file Form 8594 (and corresponding state forms) with respect to the Acquisition
in a manner consistent with the Allocation as finally determined hereunder. If
any state, federal or foreign taxing authority challenges the Allocation, the
party receiving notice of such challenge shall give the other prompt written
notice of such challenge, and the parties shall cooperate in good faith in
responding to it in order to preserve the effectiveness of the Allocation.

11.2 Sales and Transfer Taxes. Buyer shall pay and indemnify the Company against
all applicable sales, use, value-added, gross receipts, excise, registration,
stamp duty, transfer or other similar Taxes or governmental fees (including any
interest or penalties related thereto) that may be payable in connection with
the sale or purchase of the Purchased Assets (“Transfer Taxes”). The party
required by law to file a Tax Return with respect to such Transfer Taxes shall
do so within the time period prescribed by law, and Buyer shall promptly remit
to the Company the amount of any Transfer Taxes so payable by the Company upon
receipt of notice that such Transfer Taxes are payable. Buyer and the Company
shall use commercially reasonable efforts, to the extent permitted by law, to
minimize any applicable Transfer Taxes.

11.3 Straddle Period Taxes. In the case of any real or personal property Taxes,
ad valorem Taxes, or other similar Taxes attributable to the Purchased Assets
for which Taxes are reported on a Tax Return covering a period commencing before
and ending after the Closing (a “Straddle Period Tax”), any such Straddle Period
Taxes shall be prorated between Buyer and the Company on a per diem basis. The
party required by Applicable Law to pay any such Straddle Period Tax shall file
the Tax Return related to such Straddle Period Tax within the time period
prescribed by Applicable Law and shall timely pay such Straddle Period Tax, but
the other party shall reimburse the paying party for such other party’s share of
such Straddle Period Taxes as provided herein. Straddle Period Taxes shall be
timely paid, and all applicable filings, reports and returns shall be filed, as
provided by Applicable Law. Upon payment of any such Straddle Period Taxes, the
paying party shall present a statement to the non-paying party setting forth the
amount of reimbursement to which the paying party is entitled under this
Section 11.3, together with such supporting evidence as is reasonably necessary
to calculate the amount to be reimbursed. The non-paying party shall make such
reimbursement promptly but in no event later than ten (10) days after the
presentation of such statement. Any payment not made within such time shall bear
interest at the London Inter Bank Offer Rate for six (6) month deposits in U.S.
dollars as quoted on Telerate page 3750 on the Closing Date for each day until
paid.

11.4 Tax Proceedings. The Company and Buyer shall jointly control the defense
and settlement of any Tax audit or administrative or court proceeding (a “Tax
Proceeding”) relating to any Straddle Period Taxes covered by Section 11.3 and
each party shall cooperate with the other party at its own expense. There shall
be no settlement or closing or other agreement with respect to any Tax
Proceeding relating to any Straddle Period Taxes without the consent of the
other party, which consent will not be unreasonably withheld or delayed. Each
party shall promptly notify the other party if it decides not to participate in
the defense or settlement of any such Tax Proceeding, in which case the other
party shall be permitted to defend and settle such Tax Proceeding.

11.5 Buyer’s Post-Closing Tax Responsibilities. Buyer will be responsible for
Taxes (and other taxes not included in the definition of Taxes) accrued after
the Closing Date in connection with the ownership of the Business, the Purchased
Assets, and the Assumed Liabilities, including Taxes due to jurisdictions not
part of the United States, and the operation of the Business after the Closing
Date, and the Transfer Taxes in accordance with Section 11.2. The Company will
be responsible for Taxes (and other taxes not included in the definition of
Taxes) accrued before the Closing Date in connection with the ownership of the
Business, the Purchased Assets, and the Assumed Liabilities, including Taxes due
to

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

jurisdictions not part of the United States, and the operation of the Business
before the Closing Date. For purposes of this Section 11.5, (a) Straddle Period
Taxes will be considered to have accrued before or after the Closing Date in
accordance with the provisions of Section 11.3, and (b) the Company shall not be
responsible for any Taxes accrued before the Closing Date to the extent that
such Taxes are reflected as current liabilities in the determination of Net
Working Capital in the Closing Statement.

11.6 Cooperation on Tax Matters. To the extent relevant to the Business or the
Purchased Assets, each party shall (a) provide the other with such assistance as
may reasonably be required in connection with the preparation of any Tax Return
and the conduct of any audit or other examination by any taxing authority or in
connection with judicial or administrative proceedings relating to any liability
for Taxes and (ii) retain and provide the other with all records or other
information that may be relevant to the preparation of any Tax Returns, or the
conduct of any audit or examination, or other proceeding relating to Taxes.

ARTICLE XII

MISCELLANEOUS

12.1 Governing Law. The internal laws of State of Delaware, irrespective of its
conflicts of law principles, shall govern the validity of this Agreement, the
construction of its terms, and the interpretation and enforcement of the rights
and duties of the parties hereto.

12.2 Assignment; Binding Upon Successors and Assigns. This Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
successors and permitted assigned. This Agreement shall not be assignable
(whether in whole or in part) by any party hereto without the prior written
consent of the other parties hereto, except that Buyer may assign this Agreement
and its rights and obligations hereunder to any subsequent acquiror of the
Business. Any assignment in violation of this provision shall be void.

12.3 Severability. If any term or provision of this Agreement or the application
thereof to any circumstance shall, in any jurisdiction, be invalid or
unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable such term or provision in any other
jurisdiction, the remaining terms and provisions of this Agreement or the
application of such terms and provisions to circumstances other than those to
which it is held invalid or unenforceable. The parties further agree to replace
such void or unenforceable provision of this Agreement with a valid and
enforceable provision that shall achieve, to the extent practicable, the
economic, business and other purposes of the void or unenforceable provision.

12.4 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be an original as regards any party
whose signature appears thereon and all of which together shall constitute one
and the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all parties reflected hereon as signatories. This Agreement may be executed
and delivered by one party hereto to the other parties hereto by facsimile or
e-mail transmission of a photocopy of the original signature page hereto, and
upon receipt of such facsimile or e-mail transmission will be deemed to have the
same effect as if the original signature had been delivered to the other
parties. The parties shall endeavor to exchange the original signature copies,
but the failure to deliver the original signature copy and/or the nonreceipt of
the original signature copy shall have no effect upon the binding and
enforceable nature of this Agreement.

12.5 Other Remedies. Except as otherwise expressly provided herein, any and all
remedies herein expressly conferred upon a party hereunder shall be deemed
cumulative with and not exclusive of

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any other remedy conferred hereby or by law on such party, and the exercise of
any one remedy shall not preclude the exercise of any other. The parties hereto
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction.

12.6 Amendments and Waivers. Any term or provision of this Agreement may be
amended, and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only by a writing signed by Buyer and the Company. The waiver by
a party of any breach hereof or default in the performance hereof shall not be
deemed to constitute a waiver of any other default or any succeeding breach or
default. At any time prior to the Closing, each of Buyer and the Company may, to
the extent legally allowed, (a) extend the time for the performance of any of
the obligations or other acts of the other, (b) waive any inaccuracies in the
representations and warranties made to it contained herein or in any document
delivered pursuant hereto, and (c) waive compliance with any of the agreements
or conditions for its benefit contained herein. No such waiver or extension
shall be effective unless signed in writing by the party against whom such
waiver or extension is asserted. The failure of any party to enforce any of the
provisions hereof shall not be construed to be a waiver of the right of such
party thereafter to enforce such provisions.

12.7 Expenses. Except as expressly provided otherwise herein, whether or not the
Acquisition and the other transactions contemplated hereby are successfully
consummated, each party shall bear its respective legal, accountants, and
financial advisory fees and other expenses incurred with respect to this
Agreement, the Acquisition and the transactions contemplated hereby.

12.8 Attorneys’ Fees. Should suit be brought to enforce or interpret any part of
this Agreement, the prevailing party shall be entitled to recover, as an element
of the costs of suit and not as damages, reasonable attorneys’ fees to be fixed
by the court (including costs, expenses and fees on any appeal). The prevailing
party shall be entitled to recover its costs of suit, regardless of whether such
suit proceeds to final judgment.

12.9 Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and shall be either hand delivered in Person,
sent by facsimile and followed by certified first-class postage pre-paid mail,
sent by certified or registered first-class mail, postage pre-paid, or sent by
nationally recognized express courier service. Such notices and other
communications shall be effective upon receipt if hand delivered or sent by
facsimile, three (3) business days after mailing if sent by mail, and one
business day after dispatch if sent by express courier, to the following
addresses, or such other addresses as any party may notify the other parties in
accordance with this Section 12.9:

 

If to Parent or the Company:

c/o Macrovision Solutions Corporation

2830 De La Cruz Blvd.

Santa Clara, CA 95050

Attention: General Counsel

Fax No.: (408) 567-1807

with a copy (which shall not constitute notice) to:

Cooley Godward Kronish LLP

Attention: Jon E. Gavenman

5 Palo Alto Square

3000 El Camino Real

Palo Alto, CA 94306-2155

Fax No.: 650-849-7400

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

If to Buyer:

Sample Media, LLC

c/o OpenGate Capital, LLC

Attn: Andrew Nikou

8383 Wilshire Blvd. Suite 950

Beverly Hills, CA 90211

Fax No.: 310-691-2119

with a copy (which shall not constitute notice) to:

Heather McCormick

McCormick Legal Advisors, Inc.

707 Wilshire Blvd, Suite 2025

Los Angeles, CA 90017

Fax No.: 213-223-1810

12.10 Interpretation; Rules of Construction. When a provision of Article III
states that a document or thing has been delivered to Buyer, the parties intend
for the availability of that document or thing via the electronic data room
established for Buyer’s review to constitute delivery. When a reference is made
in this Agreement to Exhibits, Sections or Articles, such reference shall be to
an Exhibit to, Section of or Article of this Agreement, respectively, unless
otherwise indicated. The words “include”, “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation”. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. The parties hereto agree that they have been represented by legal
counsel during the negotiation and execution of this Agreement and, therefore,
waive the application of any law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document shall be construed
against the party drafting such agreement or document.

12.11 Third Party Beneficiary Rights. No provisions of this Agreement are
intended, nor shall be interpreted, to provide or create any third party
beneficiary rights or any other rights of any kind in any Encumbrance, customer,
employee, affiliate, stockholder, partner or any party hereto or any other
Person and all provisions hereof shall be personal solely between the parties to
this Agreement, except for the provisions of Article X (which, from and after
the Closing, shall be for the benefit of each Indemnitee).

12.12 Entire Agreement. This Agreement, the Exhibits and Schedules hereto, the
Company Ancillary Agreements and the Buyer Ancillary Agreements constitute the
entire understanding and agreement of the parties hereto with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
between the parties with respect hereto other than the Confidentiality
Agreement. The express terms hereof control and supersede any course of
performance or usage of the trade inconsistent with any of the terms hereof.

12.13 Waiver Of Jury Trial. EACH OF BUYER AND THE COMPANY HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ACTIONS OF BUYER OR THE COMPANY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

[SIGNATURE PAGES FOLLOW]

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COMPANY:

TV GUIDE MAGAZINE GROUP, INC.

By:

 

/s/ Alfred J. Amoroso

Name:

  Alfred J. Amoroso

Title:

  CEO

BUYER:

SAMPLE MEDIA, LLC

By:

 

/s/ Andrew Nikon

Name:

  Andrew Nikon

Title:

  Manager

SOLELY WITH RESPECT TO SECTIONS 2.7, 6.2 and 6.3

MACROVISION SOLUTIONS CORPORATION

 

By:

 

/s/ Alfred J. Amoroso

Name:

  Alfred J. Amoroso

Title:

  CEO

SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT